Exhibit 10.2

TERM AND SECURITY DEPOSIT LOAN AGREEMENT

PART A

THIS TERM AND SECURITY DEPOSIT LOAN AGREEMENT (this “Agreement”) is made and
entered into as of the 27 day of March, 2013 by and between HYCROFT RESOURCES &
DEVELOPMENT, INC., a Nevada corporation located at 9790 Gateway Drive, Suite
200, Reno, Nevada 89521 (“Borrower”) and CATERPILLAR FINANCIAL SERVICES
CORPORATION, a Delaware corporation located at 2120 West End Avenue, Nashville,
Tennessee 37203-0001 (“Lender”).

WHEREAS, Borrower has requested Lender to establish a loan facility for Borrower
in connection with the acquisition of the Equipment in the amount hereinafter
provided; and

WHEREAS, Lender has agreed to establish a progress payment facility and to
provide for a term loan refinancing commitment with respect to the progress
payment loan, on the terms provided herein; and

WHEREAS, as a condition to extending the financing evidenced by this Agreement
and the Note, Lender requires that Borrower enter into this Agreement and the
other Transaction Documents, which Borrower agrees to do.

In consideration of the foregoing and other good and valuable consideration, the
receipt of which is hereby acknowledged, Borrower and Lender hereby agree that
the Loan is subject to the terms and conditions stated in Part B, as
supplemented and amended by the following:

 

Section 1.01 Defined Terms: Applicable Security Deposit Margin    The Security
Deposit Margin on August 30, 2012 was 4.55% (the “Initial Applicable Security
Deposit Margin”). The Applicable Security Deposit Margin for any Advance shall
be an amount equal to the Initial Applicable Security Deposit Margin, increased
or decreased, by the amount of the Security Deposit Credit Spread Adjustment.
Closing Date    means the date that this Agreement is signed on behalf of
Borrower and Lender which must be no later than March 31, 2013. Commitment Fee
   means 1.25% of the amount of any Advance drawing under the Security Deposit
Loan or the Term Loan shall be due and payable at the time of the individual
draws, provided however, if Borrower utilizes the Security Deposit Loan and
converts it to the Term Loan, the Borrower will not have to pay an additional
Commitment Fee on amounts previously drawn under the Security Deposit Loan at
the time of conversion to the Term Loan. If the Borrower does not utilize the
Term Loan for the entire amount invoiced by the



--------------------------------------------------------------------------------

   Seller (including applicable taxes), Borrower agrees to pay 1.25% of the
amount invoiced by the Seller (including applicable taxes) less any Commitment
Fee previously paid for such unit (“Partial Commitment Fee”). The difference
between 1.25% of the amount invoiced by the Seller (including applicable taxes)
and the Partial Commitment Fee shall be due and payable by Borrower within 30
days of invoicing by Lender, and Lender shall invoice within 30 days of the
commissioning of each unit. For clarity sake, the maximum amount of Commitment
Fees that the Borrower will be required to pay under both the Security Deposit
Loan and the Term Loan, when added together, will be 1.25% of the amount
invoiced by the Seller (including applicable Taxes). Final Funding Deadline   
means ninety (90) days after the Estimated Commissioning Date (as defined in the
Purchase Agreement) for each item of Equipment After such date, Lender shall
have no further obligation to make Advances hereunder for such item of Equipment
regardless of the applicable Equipment’s stage of completion. Guarantor    means
Allied Nevada Gold Corp., a Delaware corporation. Manufacturer    Caterpillar
Global Mining LLC Non-Conversion Fee    means a fee equal to three percent (3%)
of the total outstanding Security Deposit Loan. Purchase Agreement    means that
certain Standard Equipment Purchase Agreement, dated December 5, 2011 by and
between Borrower and Caterpillar Global Mining, LLC with respect to Security
Deposit of the Equipment, together with the plans and specifications and any
amendments thereto, as well as any other Purchase Agreement with respect to the
Equipment between Caterpillar Global Mining, LLC and Borrower, which Purchase
Agreement has been or will be assigned by Caterpillar Global Mining, LLC (as
seller) to Cashman Equipment Co.

Section 2.08

Adjustments to Security Deposit Loan Variable Rate

  

For each Advance, the Security Deposit Loan Variable Rate:

 

(i) shall be set on the Advance Funding Date and shall continue until reset on
the first day of the second Security Deposit Loan Interest Period for such
Advance;

 

(ii) thereafter, the Security Deposit Loan Rate for such Advance shall be reset
on a quarterly basis effective as of the first day which shall be a Quarter Date
of each applicable Security Deposit Loan Interest Period; and

  

 

(iii) when the Security Deposit Loan Rate is reset, it shall be increased or
decreased, as the case may be, by an amount equal to any increase or decrease in
the Security Deposit Loan Variable Rate from the immediately preceding such
Security Deposit Loan Interest Period with adjustments to be effective as of the
opening of business on the first day of such Security Deposit Loan Interest
Period.

 

2



--------------------------------------------------------------------------------

Security Deposit Credit Spread Adjustment    The Security Deposit Spread
Adjustment shall be an amount equal to the difference (either positive or
negative) between (a) the Applicable Security Deposit Credit Spread on
September 7, 2012 (0.3233%) and (b) the Applicable Security Deposit Spread on
the date of an Advance. Security Deposit Loan Interest Period   

means a successive series of periods commencing on the first Advance Funding
Date and continuing until the Conversion Date; and

 

(a) for the first Advance:

 

(i) the initial Security Deposit Loan Interest Period commences on the Advance
Funding Date for such Advance and ends on the last day of the third calendar
month following the month of the Advance Funding Date;

 

(ii) the second Security Deposit Loan Interest Period for the first Advance
commences on the first day of the fourth month following the Advance Funding
Date and ends on the last day of the sixth month following the month of the
Advance Funding Date;

 

(iii) the third Security Deposit Loan Interest Period for the first Advance
commences on the first day of the seventh month following the Advance Funding
Date and ends on the last day of the ninth month following the month of the
Advance Funding Date; and

 

(iv) the fourth Security Deposit Loan Interest Period for the first Advance
commences on the first day of the tenth month following the Advance Funding Date
and ends on the last day of the twelfth month following the month of the Advance
Funding Date;

 

(the first days of those months which make up the fourth, seventh, tenth and
thirteenth months following the month of the Advance Funding Date for the first
Advance are each referred to as a “Quarter Date” throughout the term of the
Security Deposit Loan); and thereafter each Security Deposit Loan Interest
Period for the first Advance is a successive series of three calendar months
each commencing on the first Quarter Date following the previous Security
Deposit Loan interest Period and continuing until the Conversion Date.

 

3



--------------------------------------------------------------------------------

  

(b) For the second and each subsequent Advance (if any), the initial Security
Deposit Loan Interest Period commences on the Advance Funding Date for such
Advance and ends on the last day of the calendar month prior to:

 

(i) the first Quarter Date following the Advance Funding Date, provided, however
that a minimum of thirty (30) days shall have elapsed between the Advance
Funding Date and the first Quarter Date; or

 

(ii) the second Quarter Date following the Advance Funding Date, if there are
fewer than thirty (30) days between the Advance Funding Date and the first
Quarter Date following the Advance Funding Date;

 

and thereafter, for each Advance, each subsequent Security Deposit Loan Interest
Period is a successive series of three calendar months each commencing on the
first Quarter Date following the initial Security Deposit Loan Interest Period
and continuing until the Conversion Date.

Security Deposit Loan Limit    means the lesser of the following: (i) Sixty
Million Dollars ($60,000,000) or (ii) Seventy five percent (75%) of the Total
Equipment Cost. Security Deposit Loan Rate    means the per annum rate equal to
the Security Deposit Loan Variable Rate plus the Applicable Security Deposit
Margin. Security Deposit Loan Variable Rate    means the rate offered for
deposits in Dollars for a term of three (3) months as published by the British
Banking Association and reported by Reuters (Screen LIBO Page) (or, in the
absence of the availability of Reuters (Screen LIBO Page) such other comparable
rate as reasonably determined by Lender and so advised to Borrower) as of 11:00
a.m., London time on the day that is two London Banking Days preceding the first
London Banking Day of the applicable Term Loan Interest Period. “London Banking
Day” means all days on which banks are required to be open for business in
London, England. Seller    Caterpillar Global Mining LLC until after assignment
of the Purchase Agreement to Cashman Equipment Co.; then, Cashman Equipment Co.

Term Loan Interest Period

   means a successive series of periods commencing on the Conversion Date and
continuing until the payment in full of the Term Loan. The initial Term Loan
Interest Period shall begin on the Conversion Date and shall end on the last day
of the first calendar month following the month of the

 

4



--------------------------------------------------------------------------------

   Conversion Date; and thereafter, each successive Term Loan Interest Period
shall be a period of one calendar month following the immediately preceding Term
Loan Interest Period. If a Term Loan Interest Period would otherwise end on a
day which is not a Business Day, it shall be extended to the next Business Day.
Term Loan Limit    means an amount up to Ninety Million Dollars ($90,000,000).
Term Loan Rate    means the Base Rate plus the Applicable Term Margin.

 

5



--------------------------------------------------------------------------------

PART B

Terms and Conditions

ARTICLE I

Definitions

Section 1.01. Defined Terms. When used herein, the following terms shall have
the following meanings and include the plural as well as the singular:

“Action” is defined in Section 8.12.

“Advances” means advances of money made or to be made to Borrower or on
Borrower’s behalf on a multiple advance basis subject to the terms and
conditions of this Agreement; each, an “Advance”.

“Advance Limit” means, with respect to any Advance, the maximum Dollar amount
funded for such Advance, as set forth in the approved Advance Schedule for the
Equipment and the Purchase Agreement.

“Advance Funding Date” means, with respect to any Advance, the date of funding.

“Advance Schedule” means the list of the Advances required under the Purchase
Agreement together with the detailed disbursement schedule of the estimated
amount and time of disbursements of each Advance, including a breakdown of the
payments due in connection with each Advance and itemization of the Advance
Limits, as may be agreed upon from time to time by Borrower and Lender.

“Agreement” means this Term and Security Deposit Loan Agreement comprised of
Parts A - H, each as amended, supplemented and modified from time to time in
accordance with the terms hereof, together with all exhibits and schedules
attached or to be attached to this Agreement from time to time.

“Applicable Law” means all laws, rules and regulations applicable to the Person,
conduct, transaction, representation, warranty, covenant, instrument, document
or agreement in question, including all applicable common law and equitable
principles, state, and federal constitutions, statutes, rules, regulations, and
orders of governmental bodies and all judicial orders, judgments and decrees.

“Applicable Security Deposit Credit Spread” periodically during the term of the
Security Deposit Loan, Lender shall calculate the Three Year Credit Spread that
will be used to determine the Applicable Security Deposit Margin for any Advance
(such Three Year Credit Spread being the Applicable Security Deposit Spread).
Lender shall calculate the Applicable Security Deposit Credit Spread by
obtaining indicative pricing from one or more financial institutions or from
such other source of indicative pricing as Lender shall reasonably determine, in
accordance with Section 2.11 hereof.

“Applicable Security Deposit Margin” means (i) as of August 30, 2012, an
interest rate of four and 55/100ths percent (4.55%) (the “Initial Applicable
Security Deposit Margin”); and (ii) on

 

6



--------------------------------------------------------------------------------

each date calculated for any Advance, an interest rate equal to the Initial
Applicable Security Deposit margin, increased or decreased, by the amount of the
Security Deposit Credit Spread Adjustment.

“Applicable Term Margin” means three hundred fifty (350) basis points.

“Assignment of Purchase Agreement” means the assignment of the Purchase
Agreement from Caterpillar Global Mining, LLC to Cashman Equipment Co.

“Attorneys’ Fees” means any and all reasonable attorneys’ fees incurred by
Lender (whether by Lender’s use of in-house counsel or otherwise) related to,
arising out of, or in any way connected with any defense of any Action or
Lender’s enforcement of its rights and interest with respect to the Project,
this Agreement, any of the other Transaction Documents or any other instrument,
document, or agreement executed in connection with or contemplated by any of the
foregoing (which shall include reasonable attorneys’ fees incurred by Lender to
collect sums due, during any work-out, with respect to settlement negotiations,
to enforce any of its rights, or to defend Lender and which, in any bankruptcy
proceeding, shall include any attorneys’ fees incurred in connection with any
motion for relief from the automatic stay and any motion to assume or reject any
Agreement, it being the intention of the parties that any and all attorneys’
fees incurred by Lender in connection with any bankruptcy proceeding shall
constitute “actual pecuniary losses” under §365 of the Bankruptcy Code and that
Borrower shall be responsible for indemnifying Lender with respect to such
fees).

“Base Rate” means the 7yr H15 Swap Rate, which was 1.29% as of September 6,
2012.

“Borrower” has the meaning ascribed thereto in the preamble of this Agreement.

“Borrowing Costs” means, as of the date of calculation, the interest rate Lender
estimates it paid to borrow funds used to fund financing transactions. For
purposes of clarification, Borrowing Costs may represent a blended rate of
interest representing the interest rates payable under a variety of funding
options.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which the Lender is not open for the normal conduct of business.

“Collateral” means and includes individually, collectively, interchangeably and
without limitation all property and assets, whether now existing or hereafter
acquired or arising, granted as collateral security for the Obligations
(including the collateral described in the Pledge Agreement and the collateral
pledged under any Loan Documents), whether granted pursuant to this Agreement,
any other Transaction Document or under any other instrument, agreement or
document, whether granted directly or indirectly, whether granted now or in the
future, and whether granted in the form of a security interest, mortgage, deed
of trust, collateral mortgage, assignment, pledge, chattel mortgage, lien, lease
or consignment intended as a security device, or any other security or lien
interest whatsoever, whether created by law, contract, or otherwise.

“Consent and Agreement” means that certain Consent and Agreement between Seller
and Lender whereby Seller acknowledges and agrees that the Purchase Agreement
has been collaterally assigned by Borrower to Lender.

 

7



--------------------------------------------------------------------------------

“Conversion Date” means the earliest of: (i) the date as determined by Lender on
which all conditions to the conversion of the Security Deposit Loan to the Term
Loan have been satisfied as provided in this Agreement; (ii) the date of the
funding of the final Security Deposit Loan Advance for the Equipment; (iii) the
date that is three (3) months following the scheduled delivery date for the
Equipment under the Purchase Agreement; (iv) the date of completion of the
Project as specified in the Purchase Agreement; or (v) the Final Funding
Deadline.

“Default” means any occurrence, act or failure to act, which either constitutes
an Event of Default or, with the giving of notice, or the passage of time, or
both, may give rise if not timely cured to an Event of Default.

“Default Rate” means the per annum rate equal to 5 percent (5%).

“Distributions” means in respect of any Person: (i) the payment of any dividends
or other distributions on capital stock or equity interests of the Person
(except distributions in such stock or equity interests) and (ii) the redemption
or acquisition by a Person of its stock or other equity interests unless made
contemporaneously from the net proceeds of the sale of its equity interests.

“Dollars” and the sign “$” means lawful money of the United States of America.

“Downpayment” means a minimum of Twenty-Five percent (25%) of the Total
Equipment Cost (less sales tax) associated with each individual unit.

“Drawdown Notice” means a certification and request for advance and pay proceeds
letter substantially in the form set out in Part C.

“Environmental Claim” means any claim, action, cause of action, investigation or
notice (written or oral) by any Person alleging potential liability (including
potential liability for investigatory costs, cleanup costs, governmental
response costs, natural resources damages, property damages, personal injuries,
or penalties) arising out of, based on or resulting from, in part or in whole,
(a) the presence, or release into the environment, of any Hazardous Materials at
any location, whether or not owned or operated by Borrower, or (b) circumstances
forming the basis of any violation, or alleged violation, of the Environmental
Laws.

“Environmental Laws” means, collectively, any and all applicable local,
regional, county, state, federal, national or international law, statute,
treaty, directive, decision, judgment, regulation, order, ordinance permit or
similar policy or common law requirement which relate to the protection of human
health or the environment relating to the use, refinement, recycling, handling,
treatment, storage, disposal, emissions, discharges, releases or threatened
releases of Hazardous Materials (including the clean-up of Hazardous Materials
in soil, sub-surface strata, surface water or ground water), including the
Federal Solid Waste Act as amended by the Resource Conservation and Recovery Act
of 1976, 42 U.S.C. §6901, et seq., and the Federal Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C. §7401, et seq., as
the same may be amended or modified until the date of closing.

“Environmental Losses” means any liabilities, damages, penalties, costs,
expenses and losses (including amounts incurred for remedial action, expenses,
technical or legal support), whether vested or unvested, fixed or unfixed,
actual or potential, and whether with regard to a

 

8



--------------------------------------------------------------------------------

Governmental Authority or to a private party, which arise out of the release or
disposal of Hazardous Materials into the environment to the extent such release
is caused directly or indirectly by, or otherwise related to, the Project or the
transactions contemplated by this Agreement and the other Transaction Documents,
whether for actions occurring before or after the date hereof, including:
(a) the investigation, removal, cleanup, containment or remediation of Hazardous
Materials; (b) personal injury, wrongful death or property damage claims;
(c) claims for natural resource damages; (d) violation of Environmental Laws; or
(e) any Environmental Claim.

“Equipment” means three (3) Caterpillar Shovels as described with particularity
in the Purchase Agreement.

“Event of Default” has the meaning set forth in Section 7.01.

“Generally Accented Accounting Principles” or “GAAP” means generally accepted
accounting principles set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board, or in such other statements by such other entity as may be in
general use by significant segments of the accounting profession, which are
applicable to the circumstances as of the date of determination. Unless waived
by Lender such principles shall be followed in the preparation of all financial
statements provided to Lender in accordance with the terms of this Agreement or
any other Transaction Document.

“Governmental Authority” means any international or national governmental body,
any state, provincial, regional, local, municipal or other political subdivision
thereof, and any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government.

“Guaranty Agreement” means the guaranty executed pursuant to this Agreement
under which the Guarantor agrees to guarantee payment of all of the Obligations,
together with any amendments thereto and replacements and substitutions
therefore.

“Hazardous Materials” means any and all hazardous materials, toxic substances,
radioactive substances, hazardous wastes, special wastes, controlled wastes,
oils, petroleum and petroleum products, hazardous chemicals, asbestos,
polychlorinated biphenyls (PCBs), air pollutants, hazardous air pollutants and
any other materials which may be harmful to human health or the environment and
which are now or at any time during the term of this Agreement regulated or
controlled under Environmental Laws in any of the jurisdictions in which
Borrower has operated or is operating.

“Indebtedness” means all items of indebtedness which, in accordance with GAAP,
would be deemed indebtedness for borrowed money of a Person as of the date as of
which such indebtedness is to be determined, and shall also include all
indebtedness for borrowed money of others assumed or guaranteed by such Person
or in respect of which such Person is secondarily or contingently liable,
whether by reason of any agreement to acquire such indebtedness, to supply or
advance sums, or otherwise.

 

9



--------------------------------------------------------------------------------

“Insurance Policy” means all insurance policies and contracts of insurance taken
out in respect of the Equipment by or on behalf of Borrower.

“Interest Period” means the Security Deposit Loan Interest Period or, as the
context may require, the Term Loan Interest Period.

“Interest Rate” means the Security Deposit Loan Rate or, as the context may
require, the Term Loan Rate.

“Lender” has the meaning ascribed thereto in the preamble of this Agreement.

“Lender’s Bank Account” means Lender’s bank account with JP Morgan Chase Bank,
New York, NY 10041, USA, Account Name: Caterpillar Financial - Cat Mining
Americas, Account Number: 304658154 (ABA Code 021-000-021) or any other bank
account provided to Borrower in writing by Lender in connection with this
transaction.

“Lender’s Lien” means the first priority security interest on the Equipment
granted by Borrower in favor of the Lender to secure the Obligations.

“Lien” means any Lender’s Lien, charge, deed of trust, pledge, security
interest, hypothecation, assignment, deposit arrangements, encumbrance,
mortgage, lien (statutory or other), privilege, or preference, priority, or
other security agreement or preferential arrangement, or encumbrance of any kind
or nature whatsoever, and the filing of any document under the law of any
jurisdiction to evidence or give effect to any of the foregoing.

“Loan” means the Security Deposit Loan extended pursuant to this Agreement and
any Term Loan extended by Lender to Borrower in connection with the refinancing
of the Security Deposit Loan.

“Market Disruption Event” means either (i) any event development or circumstance
(including any change in the financial markets) that in Lender’s reasonable
judgment causes or results in Lender being unable to obtain funds at the
Borrowing Costs it assumed when calculating the interest rate, or (ii) Lender is
unable to determine with reasonable certainty the interest rate pursuant to the
methodology set forth in the Transaction Documents.

“Material Adverse Event” means, with respect to any Person, any change,
condition, event, occurrence or circumstance which could reasonably be expected
to have a material adverse effect on (i) the business, property, condition
(financial or otherwise) or results of operations of such Person; (ii) the
ability of such Person to fully and timely pay all amounts due from, and perform
all Obligations owed by, such Person under the Transaction Documents to which it
is a party; (iii) Lender’s Lien or rights under the Security Documents; or
(iv) the validity or enforceability of any of the Transaction Documents.

“Note” means the Security Deposit Note, the Term Note and any other promissory
note, instrument or similar document that Borrower executes in connection with
this Agreement and which evidences Borrower’s promise to pay Indebtedness owed
by Borrower to Lender in connection with the transactions contemplated by this
Agreement together with interest at the rate set forth therein (with all
modifications and amendments thereto). “Notes” shall collectively mean all such
Notes.

 

10



--------------------------------------------------------------------------------

“Obligations” means individually, collectively and interchangeably, all
Indebtedness, duties, liabilities and obligations of Borrower to Lender of any
class or nature, whether arising under or in connection with this Agreement
and/or the other Transaction Documents, whether now existing or hereafter
incurred, direct or indirect, absolute or contingent, secured or unsecured,
matured or unmatured, joint or several, whether for rent, principal, interest,
fees, expenses, lease obligations, indemnities or otherwise, including future
advances of any sort, all future advances made by Lender for Taxes, insurance
and/or repairs to or maintenance of the Collateral, the unpaid principal amount
of, and accrued interest on, the Advances hereunder, and any expenses of
collection or protection of Borrower’s rights, including Attorneys’ Fees and
other charges chargeable to Borrower under any Transaction Document.

“Permitted Liens” means (i) Liens granted in favor of Lender or Seller,
(ii) mandatory Liens arising by operation of law in the ordinary course of
Borrower’s business and (iii) Liens specifically permitted under the Security
Documents.

“Person” means an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, and a government (whether
national, federal, state, county, municipal or otherwise) or agency or political
subdivision thereof.

“Project” means the acquisition of the Equipment as contemplated by the Purchase
Agreement, including without limitation, all work necessary to make the
Equipment usable and complete for the intended purposes. The Project includes
all work contemplated in the Purchase Agreement.

“Related Equipment” means all equipment, machinery, engines, tools, gears,
fittings and spare and replacement parts and all other appurtenances thereto
appertaining or belonging, whether now owned or hereafter acquired, which is
located on the Equipment or obtained by Borrower for installation on the
Equipment including all materials provided by the Seller and suppliers of the
Seller, wherein the removal of such goods would result in material damage to the
Equipment.

“Security Agreement” means the Pledge and Security Agreement executed by
Borrower and Lender with regard to the Collateral.

“Security Deposit” means those payments made by Borrower to Seller pursuant to
the Purchase Agreement.

“Security Deposit Loan” means the Security Deposit loan facility provided under
this Agreement.

“Security Deposit Loan Note” means the promissory note executed to evidence the
Security Deposit Loan.

“Security Documents” means individually, collectively, interchangeably and
without limitation any agreements, promises, covenants, arrangements,
understandings or other agreements, including all UCC financing statements, the
Security Agreement, and the Assignment of Purchase Agreement, whether created by
law, contract, or otherwise, evidencing, governing, representing,

 

11



--------------------------------------------------------------------------------

perfecting or creating a Security Interest, or otherwise securing payment of the
Obligations, as the same may be amended, renewed, replaced, refinanced,
consolidated or substituted from time to time.

“Security Interest” means individually, collectively, interchangeably and
without limitation any and all present and future mortgages, deeds of trust,
pledges, hypothecations, assignments, security interests, Liens and other
encumbrances directly or indirectly securing the repayment of the Obligations,
whether created by law, contract, or otherwise.

“Solvent” means, as to any Person, such Person: (i) is able to pay its debts
when they fall due in the normal course of its business; and (ii) the value of
that Person’s assets is greater than the value of its liabilities including
contingent liabilities.

“Taxes” means any and all present or future sales, use, personal property,
excise, gross receipts, income, franchise, stamp or other taxes, levies,
imposts, duties, fees, assessments, deductions, withholdings, turnover taxes,
value added taxes or other charges of whatsoever nature (excluding taxes
measured by Lender’s net income by the United States or any state thereof) that
may now or hereafter be imposed or asserted by any foreign, state or local
governmental body, agency, jurisdiction or any political subdivision thereof or
any taxing authority therein and all interest, penalties, fine, additions or
similar liabilities with respect thereto.

“Term Loan” means any term loan extended in connection with the refinancing and
extension of the maturity of the Security Deposit Loan, as provided in this
Agreement.

“Term Loan Note” means the promissory note executed in connection with the Term
Loan and substantially in the form attached at Part F.

“Term Loan Rate” means the per annum rate equal to the seven (7) year weekly
U.S. Dollar Interest Rate Swap (as published in the Federal Reserve Statistical
Release H.15[519] http://www.federalreserve.gov/releases/H15 ) plus three and
one half percent (3.50%). The Term Loan Rate as of September 6, 2012 was 4.79%.

“Termination Costs” means all costs, losses, premiums or penalties incurred by
Lender as a result of receiving any prepayment of all or any part of the Loan,
or any other payment under or in relation to the Security Documents on a day
other than the due date for payment of the sum in question, and includes
(without limitation) any losses or costs incurred in liquidating or re-
employing deposits from third parties acquired to effect or maintain the Loan,
and any liabilities expenses or losses incurred by Lender in terminating or
reversing, or otherwise in connection with, any interest rate and/or currency
swap, transaction or arrangement entered into by Lender to hedge any exposure
arising under this Agreement, or in terminating or reversing, or otherwise in
connection with, any open position arising under this Agreement.

“Total Equipment Cost” means Eighty Million Three Hundred Sixteen Thousand
Seventy Two Dollars ($80,316,072), plus applicable sales taxes, as such amount
may be adjusted as provided in the Purchase Agreement.

 

12



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, the Notes, the Guaranty Agreement,
the Purchase Agreement, the Security Documents, and all other documents and
agreements executed in connection herewith, and all related documents, schedules
and attachments.

Section 1.02. All accounting terms not otherwise defined herein shall have the
meanings assigned to them in accordance with GAAP (as defined herein), as the
same may be amended.

ARTICLE II

Security Deposit Loan, Note, Terms and Payments.

Section 2.01. Security Deposit Loan. Subject to compliance with the terms of
this Agreement, Lender shall make available to Borrower the Security Deposit
Loan up to the Security Deposit Loan Limit (subject to Lender’s right at its
sole option and discretion to extend additional protective Advances as herein
provided, which may result in total Advances in excess of the Loan limits), on
the terms and conditions set forth herein. Borrower shall use the proceeds of
the Loan solely for the payment of the amounts due to Seller under the Purchase
Agreement; or in reimbursement to Borrower in connection with its payment of
such amounts to such Seller, supplier, contractor or vendors to the extent that
such amount is included in the Advance Schedule.

Section 2.02. Security Deposit Note. In consideration of any and all Advances
made by Lender hereunder, Borrower agrees to pay to Lender, in accordance with
the terms of the Security Deposit Note, the amount of the Advances together with
interest and other amounts due thereunder. All interest shall be computed on the
basis of actual days elapsed and a year of three hundred sixty (360) days.
Interest shall accrue on each Advance at a floating rate which shall be equal to
the sum of the Security Deposit Loan Variable Rate plus the Applicable Security
Deposit Loan Margin, in each case calculated by Lender not more than seven
(7) Business Days prior to the date of such Advance. Once set for a particular
Advance, the Applicable Security Deposit Loan Margin shall remain fixed for such
Advance during the entire term of the Security Deposit Note unless adjusted by
Lender due to a Market Disruption Event as set forth in Section 2.09.

Section 2.03. Term. This Agreement shall remain in effect so long as any sums
are owing or any Obligations remain to be performed by Borrower to or for the
benefit of Lender under the Transaction Documents. Lender’s commitment to make
Advances under this Agreement shall terminate upon the earlier of (a) the Final
Funding Deadline; or (b) the date upon which Lender or Borrower terminates this
Agreement pursuant to any term of this Agreement No termination (whether by
default or the passage of time) shall affect or impair the rights, powers, or
privileges of Lender or the Obligations of Borrower relating to (i) any
transaction or event occurring prior to the effective date of such termination
or (ii)any of the undertakings, agreements, covenants, indemnifications,
warranties, or representations of Borrower contained in the Transaction
Documents. All such undertakings, agreements, covenants, indemnities,
warranties, and representations of Borrower shall survive such termination.

Section 2.04. Payments. Except as Lender may otherwise direct in writing,
Borrower agrees to make all payments due under this Agreement, directly to
Lender by wire transfer (net of charges) to Lender’s Bank Account or such other
place as Lender may designate. Payments shall be

 

13



--------------------------------------------------------------------------------

deemed received upon the clearance of good funds deposited to Lender’s account
in accordance with the foregoing instructions. All payments shall be made not
later than 12:00 Noon Pacific time on the due date thereof without any deduction
or offset whatsoever. Borrower shall reference the applicable invoice number
with each payment Whenever any payment to be made under this Agreement shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall, in such
case, be included in the computation of interest and not included in subsequent
payments. Lender shall submit invoices to Borrower, but failure to do so shall
in no way modify or limit Borrower’s payment obligations.

Section 2.05. Disbursement of Security Deposit Loan Proceeds. Advances under the
Security Deposit Loan shall be disbursed either directly to Borrower, to the
joint order of Borrower and the applicable Seller, other contractor, supplier,
professional or other third party, or directly to Seller, other contractor,
supplier, professional or other third party, including Caterpillar® dealers as
shall be set forth in the Certification and Request for Advance. If Borrower
wishes for Advances to be paid by wire transfer, it shall provide wire transfer
instructions as part of its certification and request for disbursement Borrower
appoints Lender as its attorney-in-fact to make any direct third party payments
in accordance with the foregoing authority.

Nothing herein shall limit Borrower’s obligations to fully repay all Obligations
due to Lender, including interest thereon, or limit the right of Lender, upon
notice to Borrower, to make advances when an Event of Default has occurred and
is continuing in such amounts and for such purposes as shall be reasonably
necessary to protect and preserve its interest in the Collateral.

Section 2.06. Late Payment. Should Borrower fail to pay any installment of
principal or interest amount (as described above), or any other obligation as
such becomes due hereunder, Borrower shall pay a late fee of five percent
(5%) of the past due payment.

Section 2.07. Non-Revolving Nature of Loan. The Security Deposit Loan extended
hereunder is a non-revolving loan with respect to each item of Equipment, and
Borrower shall not be entitled to reborrow with respect to any item of Equipment
any amounts that have been repaid by Borrower in connection with the Security
Deposit Loan.

Section 2.08. Adjustments to Security Deposit Loan Variable Rate. During the
Security Deposit Loan, the Security Deposit Loan Variable Rate shall be set on
the basis stated in Part A of this Agreement and shall be increased or
decreased, as the case may be, by an amount equal to any increase or decrease in
the Security Deposit Loan Variable Rate from the immediately preceding Security
Deposit Loan Interest Period with adjustments to be effective as of the opening
of business on the first day of such Security Deposit Loan Interest Period.

Section 2.09. Market Disruption. From the occurrence of and during the
continuation of a Market Disruption Event, the rate of interest payable under
the Security Deposit Loan shall be the interest rate equal to the sum of (i) the
Applicable Security Deposit Margin plus (ii) the interest rate determined by
Lender in good faith to be that rate which Lender estimates to be its Borrowing
Costs for the Security Deposit Loan, from whatever source(s) it may reasonably
select in order to approximate, as close as reasonably possible, the applicable
interest rate

 

14



--------------------------------------------------------------------------------

hereunder. Should a Market Disruption Event occur, the Market Disruption
Provision shall be applied by Lender to substantially all customers of Lender
with similar loan terms and repayment structures. Lender shall immediately
notify Borrower of the occurrence of any Market Disruption and shall provide to
Borrower a certificate setting forth its assumptions and calculations of how the
rate of interest is so determined during such Market Disruption. Upon the
termination of any Market Disruption, Lender shall so notify Borrower and the
interest rate hereunder shall be determined as otherwise provided herein.

Section 2.10. Payment “Net set-off and Taxes”. Borrower agrees to pay all
amounts owing under this Agreement without any set-off or counterclaim
whatsoever, free and clear of and without deduction for any present or future
Taxes, and agrees (a) that if it is required by operation of law to deduct any
Taxes, then the amount required to be paid under this Agreement shall be
increased by the amount necessary to yield to Lender the amount it would have
received if no deductions had been made and without taking into account any tax
benefits accruing to Lender from such payment; (b) to indemnify Lender for any
liabilities with respect to any Taxes (whether or not properly or legally
asserted); and (c) to provide Lender with the original or a certified copy of
evidence of the payment of any Taxes by Borrower, as Lender may reasonably
request, or, if no Taxes have been paid to provide to Lender, at Lender’s
request, with a certificate from the appropriate taxing authority or an opinion
of its internal counsel stating that no Taxes are payable.

Section 2.11. Determining the Applicable Security Deposit Credit Spread. The
financial institutions that act as agents for Lender’s United States Medium Term
Note program shall be deemed acceptable sources for all indicative pricing
quotations used in determining the Applicable Security Deposit Spread.
Notwithstanding the foregoing, Lender shall utilize only such indicative pricing
quotations that Lender in its reasonable discretion deems to be consistent with
then-applicable market conditions. Lender will occasionally combine actual debt
issuance credit spreads with a representative indicative pricing quotation to
determine the Applicable Security Deposit Spread. Upon written request, Lender
shall from time to time provide Borrower with the Applicable Security Deposit
Spread and the basis for its determination thereof.

Section 2.12. Currency of Payments. All payments under the Transaction
Documents, shall be solely and exclusively in Dollars to Bank Account.

Section 2.13. Obligations Unconditional. The Obligations under the Transaction
Documents (excluding the Purchase Agreement) are absolute and unconditional
irrespective of any setoff, counterclaim or defense to payment which Borrower
may have against Lender or any other Person (other than any defense that the
Obligations have been paid in full), including without limitation, any claims
related to the product quantity or quality.

ARTICLE III

Conditions of Advances

Section 3.01. Conditions Precedent to Advances. Lender’s agreement to make the
initial Advance and each subsequent Advance on the Security Deposit Loan and to
convert the Security Deposit Loan to the Term Loan, shall be subject to the
fulfillment to Lender’s satisfaction of all of the following conditions as well
as the additional conditions set forth in this Agreement and the Transaction
Documents or any additional conditions set forth in this Agreement and the
Transaction Documents:

 

  (a) Transaction Documents. Borrower and Guarantor shall have duly executed and
delivered to Lender Transaction Documents to which Borrower or Guarantor is a
party, and shall have provided all corporate resolutions required to properly
evidence valid, legal and binding obligations of Borrower and Guarantor in
accordance with the terms of the Transaction Documents. Borrower shall also have
executed and delivered the Security Documents, and any notices and
acknowledgements required under them, sufficient to cause Lender to hold a
properly perfected first priority security interest in the Collateral;

 

15



--------------------------------------------------------------------------------

  (b) Organizational Documents. Lender shall have received copies of Borrower’s
and Guarantor’s Articles of Incorporation and Bylaws including evidence of
current good standing by the Borrower in Nevada and the Guarantor in Delaware,
which in the case of documents recorded with an appropriate authority, are duly
certified by that authority;

 

  (c) Evidence of Insurance. Lender shall have received appropriate evidence of
all insurance required under Section 5.02.

 

  (d) Payment of Fees and Expenses. Borrower shall have paid to Lender all fees
and expenses specified in this Agreement including, but not limited to, the
Commitment Fee, as and when due and payable to Lender;

 

  (e) Downpayment. Prior to Lender’s initial Advance in connection with any
specific unit, Borrower shall have provided to Lender appropriate evidence that
Borrower has paid a deposit to Seller in an amount equal to or greater than the
Downpayment associated with such unit.

 

  (f) Plans, Specifications, and Permits. If requested, Lender shall have
received from Seller (which Seller is hereby authorized to provide to Lender),
an approved and accurate and complete set of plans and specifications for the
Equipment;

 

  (g) Purchase Agreement. If requested, Lender shall have received from Seller
(which Seller is hereby authorized to provide to Lender), an executed copy of
the Purchase Agreement for the Equipment (including any amendments thereto
required by Lender), together with any copies of any other Purchase Agreements
for the Equipment;

 

  (h) Assignment of Purchase Agreement. The Purchase Agreement shall have been
assigned by Caterpillar Global Mining, LLC to Cashman Equiment Co., as evidenced
by the Assignment of Purchase Agreement;

 

  (i) Collateral Assignment. Seller shall have executed that certain Consent and
Agreement, acknowledging that the Purchase Agreement has been collaterally
assigned by Borrower to Lender;

 

16



--------------------------------------------------------------------------------

  (j) Advance Schedule. Lender shall have approved the Advance Schedule which
shall include an estimated amount and time of disbursements of each Advance, a
breakdown of the payments due, or to be reimbursed, in connection with each
Advance and itemization of the Advance Limits for the Purchase Agreement related
to the Equipment, which Advance Schedule may be revised from time to time by the
Lender and Borrower. Each Advance requested shall be in accordance with the
provisions of the Advance Schedule;

 

  (k) Advance Funding. The maximum amount of any Advance that may be requested
in connection with any respective Advance shall be the Advance Limit, as set
forth in the Advance Schedule;

 

  (l) No Defaults. No Default shall have occurred and be continuing;

 

  (m) No Material Adverse Event. No Material Adverse Event shall have occurred
and be continuing;

 

  (n) Financial Information. Guarantor shall have provided Lender, or if
available, shall have filed on SEDAR or EDGAR, the latest available consolidated
financial reports for Guarantor; and

 

  (o) Other Requirements. Lender shall have received such other documents,
instruments and agreements as Lender shall reasonably request in connection with
the foregoing matters.

Section 3.02. Disbursement of Loan Proceeds. Prior to disbursing any Advance
under this Agreement, Lender shall receive from Borrower a Drawdown Notice
signed by Borrower substantially in the form of Part C specifying (i) the
proposed date of the Advance and (ii) the amount of the Advance, executed by a
representative of Borrower duly authorized to request the disbursement under
this Agreement and supported by such evidence as Lender shall require in Article
III. The maximum amount of any Advance that may be requested in connection with
any respective Advance shall be the Advance Limit, as set forth in the Advance
Schedule. The Drawdown Notice shall be delivered to the office of Lender at
least three (3) Business Days in advance of the requested disbursement date.
Borrower shall apply only for disbursement in accordance with the Advance
Schedule or for reimbursement of Purchase Agreement amounts previously paid by
Borrower. The Drawdown Notice shall be deemed a certification of Borrower that,
as of the date of such application, all representations and warranties contained
in this Agreement are true and correct as of such date (or, as of the date
specifically identified, in the case of representations specifically made as of
a particular date), and that Borrower is in compliance with all of the
provisions hereof.

Section 3.03. Final Payment to Seller. Upon completion of the Equipment, and the
fulfillment of the Purchase Agreement to the satisfaction of Lender, and
provided that all conditions precedent are met and that the Security Deposit
Loan Limit and Advance Limit limitations are not exceeded, Lender shall make an
Advance to cover the final payment due to the applicable Seller upon Lender
receiving or verifying all of the following:

 

  (a) Borrower’s continued compliance with all requirements under Section 3.01;

 

17



--------------------------------------------------------------------------------

  (b) evidence satisfactory to Lender that all work with respect to the
Equipment requiring inspection by any applicable governmental authority, if any,
has been duly inspected and approved by such authority, and that all parties
performing work have been paid, or will be paid, for such work, including
receipt of appropriate certification from Borrower and Seller substantially in
the form attached at Part G;

 

  (c) acceptance of the completed Equipment by Borrower and that the conditions
to the final Advance has been satisfied, as reflected in appropriate
certification from Borrower and Seller substantially in the form attached at
Part G;

 

  (d) evidence from the Seller that upon final payment to Seller under the
Purchase Agreement, Borrower will receive a final bill of sale or such other
documents as are needed to operate the Equipment in the United States;

 

  (e) Borrower shall have provided a certificate of insurance evidencing all
insurance coverages required under Section 5.02;

 

  (f) evidence satisfactory to Lender that all licenses, if any, have been
obtained by Borrower and are in full force and effect to operate the Equipment
according to its intended use, and that all appropriate certifications specified
in the have been obtained; and

 

  (g) evidence that the Equipment is free and clear of all Liens and
encumbrances (other than Permitted Liens), including executed acknowledgments of
payments of all sums due and releases of laborer’s, mechanic’s and materialmen’s
Liens, satisfactory to Lender, from any party having lien rights, which
acknowledgments of payment and releases of Liens shall cover all work, labor,
equipment, materials, supplied, performed, or furnished in relation to the
Equipment.

Section 3.04. Conditions to Conversion. Lender’s agreement to convert the
Security Deposit Loan to the Term Loan is conditioned upon the successful
funding of the final Advance under the Security Deposit Loan pursuant to
Section 3.03 on or before the applicable Final Funding Deadline, and upon
Borrower’s satisfaction of the following conditions:

 

  (a) Borrower’s continued compliance with all conditions and requirements under
Sections 3.01 and 3.03;

 

  (b) Borrower shall deliver to Lender on the Conversion Date the Term Loan Note
with respect to the Term Loan; and

 

  (c) Borrower shall have paid to Lender all accrued but unpaid interest under
the Security Deposit Loan.

Upon the fulfillment of the conditions to the making of the Term Loan, Lender,
on the Conversion Date, shall convert the Security Deposit Loan to a Term Loan
in an amount not to exceed the Term Loan Limit, which loan shall bear interest
at the Term Loan Rate and be payable on the terms herein provided. The proceeds
of the Term Loan shall be used exclusively

 

18



--------------------------------------------------------------------------------

to refinance the Security Deposit Loan or to repay the Borrower for any security
deposit payment the Borrower has paid directly to the Seller. The Term Loan will
be evidenced by the Term Loan Note and shall be for a term commencing on the
Conversion Date

Section 3.05. [Intentionally Omitted].

Section 3.06. Non-Conversion Fee. Borrower will pay to Lender a fee equal to
three percent (3%) of the then outstanding balance of the Security Deposit Loan
Note if either of the following occur: (a) Borrower is unable to satisfy the
conditions to convert its Security Deposit Loan into a Term Loan with Lender, or
(b) Borrower elects not to convert its Security Deposit Loan into a Term Loan,
due to its obtaining financing from another lender or an equity source.

ARTICLE IV

Representations and Warranties

Borrower, with the knowledge that Lender is relying thereon in executing this
Agreement and making the Loan, represents and warrants the following to Lender
as of the date hereof, as of the date of each Advance and the date of the making
of the Term Loan (provided that a representation or warranty that is made as of
a specific date shall be deemed made or deemed made as of such date):

Section 4.01. Financial Condition. Guarantor has furnished or made available
various financial statements to Lender. Such financial statements fairly present
the financial condition of such Person on the dates thereof and the results of
its operations for the periods then ended, and were prepared in accordance with
GAAP. There are no liabilities, fixed or contingent, which are material and are
not reflected in such financial statements or the notes thereto, other than
liabilities arising in the ordinary course of business.

Section 4.02. Adverse Change. There has been no material adverse change in the
business, assets, liabilities, business prospects, properties or condition
(financial or otherwise) of Borrower since the date of the most recent financial
statement referred to in Section 5.01, or in the Guarantor since the date of the
Guarantor’s most recent financial statement furnished or made available to
Lender.

Section 4.03. Solvent Financial Condition. Borrower and Guarantor are now, and
after giving effect to the Loan to be made under this Agreement, will at all
times be Solvent.

Section 4.04. Outstanding Judgments. Borrower and Guarantor have satisfied all
judgments other than judgments which are being appealed by appropriate
proceedings and the enforcement thereof has been stayed, and neither Borrower
nor Guarantor are in default with respect to any judgment, writ, injunction,
decree, rule, or regulation of any court, arbitrator, of federal, state,
municipal, or other governmental authority, commission, board, bureau, agency,
or instrumentality, domestic or foreign, non-compliance with which would
reasonably be expected to result in a Material Adverse Event.

Section 4.05. Compliance with Laws and Regulations. Borrower and Guarantor in
the conduct of their business affairs have complied and shall at all times
comply with the requirements of all Applicable Laws and regulations, where the
noncompliance of which would reasonably be expected to result in a Material
Adverse Event.

 

19



--------------------------------------------------------------------------------

Section 4.06. Liens. The Collateral provided to Lender is not subject to any
Lien or the terms of any security agreement during the term hereof, other than
Permitted Liens.

Section 4.07. Taxes. Borrower has filed or caused to be filed all tax returns
which are required to be filed by it pursuant to all applicable federal, state,
and local laws, regulations or orders, or any other Applicable Laws. Borrower
has paid, or made provision for the payment of, all Taxes which have or may have
become due pursuant to said returns or otherwise or pursuant to any assessment
received by Borrower other than Taxes being contested by appropriate proceedings
for which no Lien has attached or the enforcement of such Lien has been stayed.
The charges, accruals, and reserves in respect of income taxes on the books of
Borrower are adequate. Borrower knows of no proposed material tax assessment
against it and no extension of time for the assessment of Taxes of Borrower is
in effect or has been required or applied for, except as disclosed in the
financial statements delivered by Borrower to Lender.

Section 4.08. Authorization. Borrower and Guarantor have the right, power and
are duly authorized to enter into, execute, deliver and perform all of their
respective obligations under the Transaction Documents to which they are a
party, and the execution, delivery and performance under the Transaction
Documents do not violate any provision of any Applicable Law, rule or regulation
presently in effect or will result in a breach or constitute a default under any
agreement to which each is a party.

Section 4.09. Operation of Business. Each of Borrower and Guarantor possesses
all material licenses, permits, authorizations, consents and approvals,
franchises, patents, copyrights, trademarks, and trade names, or rights thereto,
to conduct its business substantially as now conducted and neither Borrower nor
Guarantor is in violation of any valid rights of others with respect to any of
the foregoing.

Section 4.10. Enforceable. Each Transaction Document to which Borrower and
Guarantor each is a party constitutes its legal, valid and binding obligations,
enforceable in accordance with their respective terms.

Section 4.11. Litigation. There are no actions, suits or proceedings pending or,
to Borrower or Guarantor’s knowledge, threatened against or affecting Borrower
or Guarantor before any court or governmental department or instrumentality
which, if determined adversely to Borrower or Guarantor, would reasonably be
expected to result in a Material Adverse Event.

Section 4.12. Surety Obligations. Borrower is not obligated as surety,
indemnitor, or guarantor under any surety, bond or other contract, nor has
Borrower issued or entered into any agreement to assure payment, performance or
completion of performance of any undertaking or obligation of any other Person.

 

20



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

So long as any amount hereunder remains unpaid or Borrower shall have any
unfulfilled or undischarged obligations or duties under the Transaction
Documents or any related agreements, Borrower will comply with the following
requirements:

Section 5.01. Financial Statements and Other Information. Borrower will deliver
to Lender or cause to be delivered to Lender, as applicable:

 

  (a) Unaudited quarterly financial statements for Guarantor within forty-five
(45) days of the end of Guarantor’s first three fiscal quarters;

 

  (b) Annual financial statements for Guarantor, which have been audited by a
Certified Public Accountant in accordance with GAAP within ninety (90) days of
fiscal year end (it being understood that the filing of the documents listed in
the above clause (a) and this clause (b) on SEDAR or EDGAR shall satisfy the
delivery for such documents);

 

  (c) Notice of Defaults. As promptly as practicable (but in any event not later
than thirty (30) Business Days) after Borrower obtains knowledge of the
occurrence of any event which constitutes an Event of Default or would
constitute an Event of Default notice of such occurrence, together with a
detailed statement by an officer of Borrower detailing the steps being taken by
Borrower to cure such Event of Default.

 

  (d) Notice of Litigation. Immediately after commencement thereof, written
notice of any litigation, regulatory actions or administrative proceedings
before any court of competent jurisdiction or any governmental or regulatory
authority affecting Borrower, Guarantor or the Equipment, which would reasonably
be expected to result in a Material Adverse Event.

 

  (e) Notice of Default under Other Agreements. Immediately after learning of
any material default, written notice specifying the nature of such material
default under any agreement to which Borrower or Guarantor is a party that would
reasonably be expected to result in a Material Adverse Event.

Section 5.02. Insurance.

 

  (a)

Borrower shall obtain and maintain insurance in such amounts and against such
risks as is usually carried by companies engaged in similar business and owning
similar property in the same general areas in which Borrower operates or as may
be required by any Applicable Laws, orders or regulations or as may reasonably
be requested by Lender. All such insurance shall (i) be with companies rated
“B+10” or better by A.M. Best Company and shall be in such form as is consistent
with industry standards for properties and hazards applicable to the Equipment,
(ii) specify Lender and Borrower as insureds and provide that it may not be
canceled without at least 30 days’ prior written notice to Lender (10 days in
the case of nonpayment of premium), (iii) be primary, without right of
contribution from any other insurance carried by Lender and contain waiver of
subrogation and “breach of warranty” provisions satisfactory to Lender, (iv)

 

21



--------------------------------------------------------------------------------

  provide that all amounts payable by reason of loss or damage to Equipment
shall be payable solely to Lender unless Lender otherwise agrees, and
(v) contain such other endorsements as Lender may reasonably require.

 

  (b) Borrower shall promptly notify Lender in writing of any material casualty
involving the Equipment.

 

  (c) Borrower shall promptly notify Borrower’s insurers and to submit an
appropriate claim and proof of claim to such insurers in the event that the
Equipment, or any part or parts thereof, is lost, damaged, or impaired as a
result of an insured hazard. Lender may submit such a claim and proof of claim
to the insurer on Borrower’s behalf should Borrower fail to do so promptly for
any reason.

 

  (d) Borrower shall, upon the reasonable request of Lender, to the extent not
shown on a certificate of insurance, furnish to Lender reports on each existing
policy of insurance showing such information as Lender may reasonably request
including the following: (i) the name of the insurer; (ii) the risks insured;
(iii) the amount of the policy; (iv) the property insured; (v) the then current
value on the basis of which insurance has been obtained and the manner of
determining that value; and (vi) the expiration date of the policy.

 

  (e) During the Security Deposit Loan, so long as an Event of Default shall not
have occurred and be continuing, all proceeds arising in connection with any
casualty involving the Equipment shall be delivered to the Lender to be
distributed to Seller to repair or replace the Equipment.

 

  (f) During the Term Loan, so long as an Event of Default shall not have
occurred and be continuing, all proceeds arising in connection with any casualty
involving the Equipment shall be delivered to Lender to be distributed as
follows: if the Equipment is not a total loss or total constructive loss, Lender
shall distribute the proceeds to repair the Equipment once Lender receives
verification from acceptable engineers and architects that the Equipment can be
repaired and a quoted estimate of repair which indicates that there are
sufficient proceeds to effect such repair; or

 

  (g) During the occurrence of an Event of Default, whether under the Security
Deposit Loan or Term Loan, all insurance proceeds may be applied, at Lender’s
option and discretion, after payment of all reasonable costs, expenses and
attorney’s fees necessarily paid or incurred by Lender in this connection, for
the purpose of: (A) repairing or replacing any lost, damaged or impaired
portions or parts of the Equipment or the Related Equipment; or (B) reducing the
then outstanding balance of Borrower’s Obligations, with such payments to be
applied in the manner provided in this Agreement. Lender’s receipt of such
insurance proceeds and the application of such payments as provided herein shall
not, however, affect Lender’s security interest in the Collateral.

 

22



--------------------------------------------------------------------------------

  (h) If at any time (whether or not an Event of Default has occurred and is
continuing), any item of Equipment (i) is a total loss or a constructive total
loss or (ii) is taken by condemnation, Lender may require Borrower to make a
mandatory prepayment with respect to such item of Equipment of all outstanding
principal amounts, all accrued and unpaid interest and all other fees and
charges expressly payable hereunder and Lender may use any or all insurance
proceeds towards payment of such sums so payable with respect to such item of
Equipment.

 

  (i) Nothing under this section shall be deemed to excuse Borrower from its
obligations to promptly repair, replace or restore any lost, damaged or
destroyed portion or part of the affected Equipment or the Related Equipment,
whether or not the same may be covered by insurance, and whether or not such
proceeds of insurance are available, and whether such proceeds are sufficient in
amount to complete such repair, replacement or restoration to the satisfaction
of Lender. Furthermore, unless otherwise confirmed by Lender in writing, the
application or release of any insurance proceeds by Lender shall not be deemed
to cure or waive any Event of Default under this Agreement.

 

  (j) In the event of any accident or event resulting in a constructive total
loss of the Equipment, the Borrower shall comply with the directions of the
Lender regarding any claim for a constructive total loss of such Equipment.

 

  (k) Lender is not acting as an agent or insurance broker with regard to the
insurances required under this Agreement and Lender makes no representations or
warranties to Borrower regarding insurance.

Section 5.03. Preservation of Legal Existence. Subject to Section 6.06, Borrower
shall preserve and maintain its legal existence as presently constituted in the
jurisdiction of its present organization and all of its material rights,
privileges, licenses, patents and franchises related to the Collateral.

Section 5.04. Purchase of Materials. No materials, components, equipment,
fixtures, articles of personal property placed in or incorporated into the
Equipment shall be purchased or installed under any security agreement or other
agreement whereby the seller reserves or purports to reserve title or the right
of removal or repossession, or any security interest therein, or the right to
consider such items as personal property after their incorporation into the
Equipment, unless such goods can be removed without damage to the Equipment or
otherwise authorized by Lender in writing.

Section 5.05. Damage. If the Equipment is damaged by casualty of any nature,
within ninety (90) days thereafter Borrower shall commence to restore or cause
the Equipment to be restored to the condition in which it was before such
damage.

Section 5.06. Ownership of Equipment and Materials. No Person shall be the owner
of the Equipment other than the Borrower or the Seller as set forth in the
Purchase Agreement.

Section 5.07. Change Orders. All requests for changes in the Purchase Agreement
shall be made in accordance with the Purchase Agreement. Lender may obtain from
Seller (which Seller

 

23



--------------------------------------------------------------------------------

is hereby authorized to provide to Lender), copies of any change order or
modification of the Purchase Agreement. Borrower will obtain any required
permits or authorizations, if any, from governmental authorities having
jurisdiction before approving or requesting a new change order.

Section 5.08. Security Deposit Remedies. Following the date on which Lender
makes an initial Advance under the Security Deposit Loan, should any one or more
Events of Default occur and be continuing under this Agreement, Lender shall
have the right to exercise any right or remedy available to it under any and all
of the Transaction Documents and applicable law.

Section 5.09. Lender Approvals. The making of any Advance by Lender shall not
constitute or be interpreted as an approval by Lender of the work completed or a
certification that any Advance has been achieved.

Section 5.10. Lender’s Right of Entry and Inspection. Lender and its agents
shall have during normal business hours the right of entry and free access to
the Equipment and the right to inspect all work, labor, and materials furnished
with respect to the Equipment, it being understood that Lender will give
reasonable prior notice of any visit and that Borrower shall have no obligation
to Lender for any loss, damage or injury to Lender or any of its officers,
employees or agents arising from their negligence during any such entry or
inspection. Lender shall have during normal business hours access to and the
right to copy all records, contracts, and supporting documents of Borrower
relating to the Project.

Section 5.11. [Intentionally Omitted].

Section 5.12. [Intentionally Omitted].

Section 5.13. [Intentionally Omitted].

Section 5.14. Maintenance of the Equipment. Borrower, at its sole expense, shall
maintain the Equipment in good operating order, repair and condition consistent
with prudent industry practices.

Section 5.15. Licenses for the Equipment. During the Term Loan period, Borrower
shall ensure continuation of all licenses necessary to operate the Equipment.

Section 5.16. Comply with Laws. Borrower shall promptly comply with and observe
all laws and all requirements and orders of any government, governmental agency
or authority, including all environmental laws, non-compliance or non-observance
with which may reasonably be expected to have a Material Adverse Event.

Section 5.17. Further Assurances. At Lender’s request, Borrower or Guarantor, as
applicable, shall promptly execute or cause to be executed and deliver or
provide to Lender any and all documents, information, instruments and agreements
reasonably deemed necessary to give effect to or carry out the terms or intent
of this Agreement or any of the other Transaction Documents.

Section 5.18. Environmental Notices. Borrower shall immediately notify Lender of
any event or circumstance constituting an Environmental Loss which would
reasonably be expected to have a Material Adverse Effect.

 

24



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

So long as this Agreement remains in effect, Lender shall have any commitment
hereunder or under any of the other Transaction Documents, or Borrower shall
have any unfulfilled or undischarged Obligations, including any Indebtedness
evidenced by all Notes, Borrower agrees that, without the prior written consent
of Lender, it shall not:

Section 6.01. Sale or Lease of Collateral. Sell, lease, assign, transfer or
otherwise dispose of any of the Collateral or lease the Equipment without the
prior written approval of Lender.

Section 6.02. Consolidation and Merger; Transfer of Assets. Without the prior
written consent of Lender, which consent shall not be unreasonably withheld,
consolidate with or merge into any Person, or permit any other Person to merge
into it (unless after giving effect to any such merger, the surviving person
thereof has a credit rating or credit worthiness equal to or better than that of
the Borrower as of the date hereof), nor shall Borrower or Guarantor transfer
all or substantially all of its assets to any Person.

Section 6.03. Encumbrances. Permit or suffer to exist or to be created any Lien
upon the Equipment, or any portion of any other Collateral, other than Permitted
Liens.

Section 6.04. Restrictions on Distributions. Declare or make any Distributions
when an Event of Default has occurred and is continuing, or make any
Distributions that result in an Event of Default.

Section 6.05. Change in Equipment Ownership. Change the ownership of the
Equipment without the prior written consent of Lender.

Section 6.06. State of Incorporation. Change the state of incorporation of the
Borrower without thirty (30) days prior written notice to Lender.

Section 6.07. Location. Take the Equipment or other Collateral to any location
outside of the continental United States of America without the prior written
consent of Lender.

Section 6.08. Insurance. The Borrower shall not, without the prior written
consent of the Lender, do any act, or voluntarily suffer or permit any act to be
done, whereby any insurance required by this Agreement shall or may be
suspended, impaired or defeated, or suffer or permit the Equipment to carry any
cargo not permitted under the policies of insurance then in effect without
procuring insurance satisfactory to the Lender covering such Equipment in all
respects for the carriage of such cargo.

ARTICLE VII

Events of Default, Rights and Remedies

Section 7.01. Events of Default. The following events shall each constitute an
“Event of Default” under this Agreement:

 

  (a) Default by Borrower in the payment of any principal or interest hereunder,
on any Note or any other Obligations (whether at maturity, by reasonable notice
of prepayment or acceleration or otherwise) and the continuation of such default
for five (5) days;

 

25



--------------------------------------------------------------------------------

  (b) Any representation, warranty or other statement made by or on behalf of
Borrower in this Agreement, or by or on behalf of Borrower or Guarantor in any
other Transaction Document shall prove false or misleading in any material
respect when made of deemed made;

 

  (c) Borrower shall fail or neglect to perform, keep or observe any covenant
contained in the Transaction Documents, or a default on the part of Borrower
under any other agreement to which Borrower and Lender are parties, or a default
by Guarantor under the Guaranty Agreement (other than a default where the
performance or observance of which is addressed specifically elsewhere in this
Section 7.01) and the breach of such other covenant is not cured to Lender’s
reasonable satisfaction within fifteen (15) days of Borrower’s receipt of notice
of such breach;

 

  (d) A custodian, receiver, liquidator or trustee of Borrower or Guarantor
shall be appointed by court order and such order shall remain in effect for more
than sixty (60) days; or an order for relief in respect of Borrower or Guarantor
shall be entered under any bankruptcy laws, as now or hereafter constituted; or
any of its property shall be sequestered by court order and such order shall
remain in effect for more than sixty (60) days; or a petition shall be filed
against Borrower or Guarantor under any bankruptcy, reorganization, arrangement
insolvency, readjustment of debt, dissolution or liquidation law of any
jurisdiction, whether now or hereafter in effect, and shall not be dismissed
within sixty (60) days after such filing;

 

  (e) Borrower or Guarantor shall file a petition in voluntary bankruptcy or
seeking relief under any provision of any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction, whether now or hereafter in effect, or shall consent to the
filing of any petition against it under any such law;

 

  (f) Borrower or Guarantor shall make a general assignment for the benefit of
its creditors, or shall admit in writing its inability to pay its debts
generally as they become due, or shall consent to the appointment of a
custodian, receiver, trustee or liquidator of all or a substantial part of its
property;

 

  (g) Borrower or Guarantor suffers a final judgment against it in excess of
$25,000,000 which, within sixty (60) days from the date such judgment is
entered, shall not have been discharged or execution thereof stayed pending
appeal unless (i) such judgment in the reasonable opinion of Lender is
adequately covered by insurance; or; or (ii) adequate accruals with respect to
such judgment have been established in accordance with GAAP and the aggregate
amount of all such judgments at any time during the term hereof, not adequately
covered by insurance is not at any time in excess of $25,000,000;

 

26



--------------------------------------------------------------------------------

  (h) There shall occur (i) any Material Adverse Effect or (ii) Borrower shall
be enjoined, restrained or in any way prevented by court, governmental or
administrative order from conducting all or any material part of its business
affairs which would reasonably be expected to have a Material Adverse Effect;

 

  (i) Borrower or Guarantor shall challenge or contest in any action, suit or
proceeding the validity or enforceability of any of the Transaction Documents,
the legality or enforceability of any of the Obligations or the perfection or
priority of any Lien granted for the benefit of Lender;

 

  (j) Borrower or Guarantor or any of such Person’s principal officers shall be
convicted under any criminal forfeiture law that results in or would reasonably
be expected to result in a forfeiture of any Collateral or any other property of
Borrower or Guarantor that would reasonably be expected to have a Material
Adverse Effect;

 

  (k) It becomes impossible or unlawful for Borrower or Guarantor to perform and
discharge any of its duties and liabilities contained in the Transaction
Documents (to which it is a party) or for Lender to exercise any of its rights
and powers under the Transaction Documents;

 

  (l) The Transaction Documents shall for any reason cease to remain in full
force and effect; or

 

  (m) The Security Deposit Loan does not convert into the Term Loan on or before
the Final Funding Deadline in accordance with Section 3.04.

Section 7.02. Default Rate. Following an Event of Default, Lender at its option
may, in addition to the late payment fee set forth in Section 2.06,
prospectively increase the interest rate on all Obligations (without notice to
or demand upon Borrower) for each Loan to a rate equal to the Interest Rate plus
the Default Rate per annum; or, if such rate exceeds the maximum rate legally
allowed, then at such maximum rate, and continuing until all amounts owning
hereunder have been fully paid and satisfied or the Event of Default is
otherwise cured.

Section 7.03. Remedies. Notwithstanding Section 7.02, upon an Event of Default,
Lender shall have all rights reserved to Lender under the Security Documents,
and shall further have the right, at its sole option, to accelerate the maturity
and insist upon immediate payment in full of the unpaid principal balance and
all accrued interest then outstanding under the Loan (including additional
interest accrued on past due payments and any prepayment premium, as provided
herein), together with Lender’s legal fees, costs, expenses and other fees and
charges, as provided herein. Lender shall have the further right, again at its
sole option, to accelerate the maturity and to insist upon immediate payment in
full of all other Obligations owed to Lender. Lender may enforce any Security
Document in any manner available under law, and exercise any other right or
remedy which it has under the Transaction Documents, or which is otherwise
available at law or in equity or by statute.

 

27



--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous

 

  (a) Judicial Proceedings. Any judicial proceeding brought against Borrower
with respect to, involving, directly or indirectly, any matter in any way
arising out of, related to, or connected with, this Agreement, the Transaction
Documents, or any document hereby contemplated, may be brought in any competent
jurisdiction, and at the election of Lender: (i) in any courts of the
jurisdiction in which the Equipment or any Collateral is located or registered,
or (ii) in any courts of the jurisdiction in which the Borrower is registered to
conduct business or holds assets; or (iii) in any state or federal court of
competent jurisdiction located in the State of New York, the United States of
America and, by execution and delivery of this Agreement, the Note and the
Transaction Documents, Borrower accepts, generally and unconditionally, the
nonexclusive jurisdiction of such courts, and irrevocably agrees to be bound by
any judgment rendered thereby in connection with this Agreement, the Note or any
document hereby contemplated. Borrower hereby waives personal service of process
and consents that service of process upon it may be made by courier, return
receipt requested. Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of Lender to bring
proceedings against Borrower in the courts of any other jurisdiction. Any
judicial proceeding by Borrower against Lender involving, directly or
indirectly, any matter in any way arising out of, related to, or connected with
this Agreement, the Note or any document hereby contemplated shall be brought
only in a federal court of competent jurisdiction located in the State of New
York, the United States of America.

 

  (b) Jury Trial Waiver BORROWER AND LENDER EACH WAIVE THE RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF
OR RELATED TO ANY OF THE TRANSACTION DOCUMENTS OR THE COLLATERAL. BORROWER
ACKNOWLEDGES THAT THE FOREGOING WAIVER IS A MATERIAL INDUCEMENT TO LENDER
ENTERING INTO THIS AGREEMENT AND THAT LENDER IS RELYING UPON THE FOREGOING
WAIVER IN THEIR FUTURE DEALINGS WITH BORROWER. BORROWER WARRANTS AND REPRESENTS
THAT IT HAS REVIEWED THE FOREGOING WAIVER WITH ITS LEGAL COUNSEL AND HAS
KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH SUCH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 8.02. Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.

Section 8.03. General Waivers. Any failure or delay on the part of Lender to
exercise any of the rights and remedies granted to Lender shall not have the
effect of waiving any of Lender’s

 

28



--------------------------------------------------------------------------------

rights and remedies. Any partial exercise of any rights and/or remedies granted
to Lender shall furthermore not be construed as a waiver of any other rights and
remedies, it being Borrower’s intent and agreement that Lender’s rights and
remedies shall not be cumulative in nature. Any waiver or forbearance on the
part of Lender to pursue the rights and remedies available to Lender shall be
binding upon Lender only to the extent that Lender specifically agrees to any
such waiver or forbearance in writing. A waiver or forbearance on the part of
Lender as to one Event of Default shall not be construed as a waiver of
forbearance as to any other Event of Default. Borrower and Guarantor, surety,
endorser or any other party who may at any time become liable for payment of the
Note hereby waive presentment for payment, demand for payment, protest, notice
of protest, notice of nonpayment, notice of dishonor, notice of acceleration and
notice of intent to accelerate, and all other notices in connection therewith,
filing of suit and diligence in collecting any sums due under the Note, and
severally agree that their obligations and liabilities to Lender hereunder shall
be on a “joint and several” basis.

Section 8.04. Consequential Damages. Notwithstanding any other provision of this
agreement, Borrower hereby fully waives any claim or right now or hereafter
existing against Lender for any incidental, special, or consequential damages
whether based on contract, warranty, tort (including negligence and strict
liability), or otherwise.

Section 8.05. Choice of Law. This Agreement and all other Transaction Documents
shall be governed and construed in accordance with the laws of the State of New
York and the United States of America. Provided, that matters pertaining to the
perfection of liens and the enforcement of remedies with respect to Collateral
shall be governed by the laws of the jurisdiction where such Collateral may be
located, to the extent such local laws are mandatorily applicable to such
issues.

Section 8.06. Participations; Assignments. Unless an Event of Default has
occurred and is continuing, Lender may not sell, transfer, assign or grant any
participation in the Loan, the Note or any Transaction Document without the
prior written consent of Borrower, which consent may not be unreasonably
withheld, conditioned or delayed. With Borrower’s prior consent as set forth
above, Lender may provide to any one or more purchasers, or potential
purchasers, any information or knowledge Lender may have about Borrower or about
any other matter relating to the Loan, and Borrower hereby waives any rights to
privacy it may have with respect to such matters under any Applicable Law. Any
Person to whom such information is disclosed shall be obligated to keep all
information disclosed to it confidential, and shall not disclose it to any
Person not in its employment other than its professional consultants such as
attorneys and accountants, and shall agree to return to Lender copies of any
materials provided to it by Lender should it elect not to purchase a
participation interest.

Section 8.07. Execution in Counterparts. This Agreement may be executed
separately by Borrower and Lender in any number of counterparts, each of which,
when so executed and delivered, shall be deemed to be an original and all of
which, taken together, shall constitute but one and the same instrument.

Section 8.08. Costs and Expenses. Following the occurrence of an Event of
Default, Borrower agrees to pay all reasonable costs and expenses in connection
with the enforcement of, or the protection of Lender’s rights with respect to,
protection and preservation of the Collateral and

 

29



--------------------------------------------------------------------------------

under the Transaction Documents or any other documents to be delivered hereunder
and under applicable law, including (a) recording and filing fees, appraisal
fees, and Lender’s third party fees and (b) the fees and out-of-pocket expenses
of counsel for Lender.

Section 8.09. Power of Attorney.

 

  (a) Borrower appoints and designates Lender as its attorney-in-fact and
authorizes Lender to take any of the following actions, which shall be fully
binding on Borrower without further notice to or consent by Borrower:
(i) completing any blanks in the Transaction Documents, including any blanks
with respect to dates, the names and titles of signatories, rates or amounts,
with such information as Lender believes in good faith to be correct; (ii) to
correct any typographical or other errors to the Transaction Documents so as to
more accurately reflect the true intent and agreement of the parties; and
(iii) to file or record any notice that Lender deems necessary to protect its
interest under the Transaction Documents. This power shall be irrevocable while
any sum or performance remains due and owing under any of the Transaction
Documents; and

 

  (b) Borrower hereby irrevocably appoints Lender as its specific and limited
agent and attorney-in-fact, such agency being coupled with an interest, to make,
settle and adjust any and all claims under such Insurance Policy or policies of
insurance and to endorse the name of Borrower on any check or other item of
payment for the proceeds thereof; it being understood, however, that unless an
Event of Default exists and is continuing under this Agreement, Lender will not
settle or adjust any such claim without the prior approval of Borrower (which
approval shall not be unreasonably withheld).

Section 8.10. Amendments. This Agreement may not be amended or waived except by
written instrument signed by the parties hereto. In the event an amendment to
any Transaction Document is, in Lender’s sole discretion, required due to any
request, action, or inaction of Borrower, including but not limited to any
voluntary or mandatory prepayment of the Obligations, Borrower shall reimburse
Lender for all costs and expenses associated with such amendment, including the
reasonable legal fees. In addition, for any amendment, Borrower shall pay an
administrative fee in an amount specified by Lender.

Section 8.11. [Intentionally Omitted].

Section 8.12. Indemnity. Borrower hereby agrees to defend, indemnify and hold
Lender and Lender’s employees, agents, directors, partners, shareholders,
officers, members, and any assignee or secured party (collectively, an
“Indemnitee”) harmless from and against: (a) all claims, demands, suits, and
legal proceedings (whether civil, criminal, administrative, investigative, or
otherwise), including arbitration, mediation, bankruptcy, and appeal and
including any claims, demands, suits, and legal proceedings (i) related to any
alleged or actual Default by Borrower of this Agreement or any other Transaction
Document; (ii) arising out of the actual or alleged manufacture, purchase,
financing, ownership, delivery, rejection, non- delivery, possession, use,
transportation, storage, operation, maintenance, repair, return, or other
disposition of the Equipment or any other part of the Project; (iii) by any
Governmental

 

30



--------------------------------------------------------------------------------

Authority or any third party under any Environmental Law, under any common law
tort claim theory applicable to Hazardous Materials or any Hazardous Materials
remediation otherwise required to be performed or conducted under any applicable
Environmental Law; and (iv) patent, trademark or copyright infringement
(collectively, “Actions”); and (b) any and all penalties, losses (including
Environmental Losses), liabilities (including the liability of Borrower or
Lender for either party’s negligence, tort, and strict liability), damages,
costs, court costs, and any and all other expenses (including Attorneys’ Fees,
judgments, and amounts paid in settlement), related to, arising out of or in any
way connected with any Actions excluding, however, any matter otherwise subject
to indemnification hereunder and any related damage, cost, court cost or other
expenses arising due to the negligence, gross negligence or willful misconduct
of any Indemnitee. Borrower shall, at Lender’s option, appear and defend any
such action and pay the cost of the defense of any such action brought against
Lender, either alone or in conjunction with others, upon any such liability or
claim. Borrower shall satisfy, pay, and discharge any and all judgments and
fines that may be recovered against Lender in any such action. The foregoing
indemnities are continuing indemnities and shall survive expiration,
termination, or cancellation.

Section 8.13. Right of Set Off. As collateral security for the repayment of
Borrower’s Obligations under this Agreement, Borrower hereby grants Lender, as
well as its successors and assigns, the right to apply, at any time and from
time to time, any and all funds that Borrower may then have on deposit with or
in the possession or control of Lender and its successors or assigns towards
repayment of any of the Obligations subject to this Agreement.

Section 8.14. Notices.

 

  (a) To give Borrower any notice required under this Agreement, Lender may hand
deliver the notice to Borrower, or fax the notice to Borrower, or send by
courier. Lender will deliver the notice to Borrower at Borrower’s address
contained in the heading to this Agreement, or at any other address which
Borrower may have given Lender by written notice provided in this Section.

 

  (b) To give Lender any notice required under this Agreement, Borrower shall
hand deliver the notice to Lender, or fax the notice to Lender, or send by
courier. Borrower will deliver the notice to Lender at Lender’s address
contained in the heading to this Agreement, marked for the attention of Cat
Mining - Customer Service Manager, or at any other address which Lender may have
given Borrower by written notice provided in this Section.

Section 8.15. Successors and Assignees. Borrower’s obligations and liabilities
under this Agreement shall be binding upon Borrower’s successors, heirs,
legatees, devisees, administrators, executors and assignees. The rights and
remedies granted to Lender under this Agreement shall also inure to the benefit
of Lender’s successors and assignees, as well as to any and all subsequent
holder or holders of any of the Obligations subject to this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

31



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be executed by their respective
duly authorized officers as of the Closing Date. This Agreement shall only take
effect when signed on behalf of all parties.

 

HYCROFT RESOURCES & DEVELOPMENT, INC.     CATERPILLAR FINANCIAL SERVICES
CORPORATION (“Borrower”)     (“Lender”) By:  

/s/ Stephen M. Jones

    By:  

/s/ Eric Haldimann

Name:  

Stephen M. Jones

    Name:  

Eric Haldimann

Title:  

Executive Vice President and Chief Financial Officer

    Title:  

Global Mining Credit Agreement

THE UNDERSIGNED GUARANTOR ACKNOWLEDGES THAT IT HAS READ AND UNDERSTANDS THIS
AGREEMENT AND AGREES TO COMPLY WITH THE TERMS AND CONDITIONS CONTAINED HEREIN TO
THE EXTENT APPLICABLE TO SUCH GUARANTOR.

 

GUARANTOR:       ALLIED NEVADA GOLD CORP.       By:  

/s/ Stephen M. Jones

      Name:  

Stephen M. Jones

      Title:  

Executive Vice President and Chief Financial Officer

     

[Signature Page to Term and Security Deposit Loan Agreement]



--------------------------------------------------------------------------------

PART C - Drawdown Notice

CERTIFICATION AND REQUEST FOR ADVANCE

[to be on the letterhead of Borrower and signed by an authorized officer of
Borrower]

To: Caterpillar Financial Services Corporation

Cat Mining - Americas

2120 West End Avenue

Nashville, TN 37203

Attn.:                    

 

Re:   

Term and Security Deposit Loan Agreement dated                      with a
Security Deposit Loan Limit in the amount of

[$        ]      (together with all amendments thereto the “Agreement”)

This is a request for an Advance under the Agreement as indicated below.
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Agreement).

 

1. We represent and warrant that:

 

  1.1 The representations and warranties in the Loan Agreement are true and
correct on the date hereof after giving effect to the requested Advance (other
than representations and warranties made as of a certain date, which shall be
true and correct as of such date).

 

  1.2 No Event of Default has occurred and is continuing or will result from the
borrowing of the monies detailed in this advance request.

 

  1.3 No event constituting a Material Adverse Effect has occurred and is
continuing.

 

  1.4 After giving effect to the Advance requested hereunder, neither the
Borrower nor, to our knowledge, the Seller is in default under the Purchase
Agreement.

 

  1.5 There are no laborer’s, mechanics’, or materialmen’s liens or other
encumbrances affecting the Equipment, and all conditions precedent to the
requested Advance have been satisfied in full.

 

  1.6 The Advance will not cause any borrower limit, restriction, or negative
pledge binding on the Borrower or Guarantor or one of its affiliates to be
exceeded or breached.

 

  1.7 The serial number for the Equipment has not changed since the execution of
the Agreement and is                     .

 

2. Current principal outstanding balance under the Loan Agreement.

$ 0

 

  2.1 Advance Limit for Advance number [            ] for      [description of
Equipment]:

$         



--------------------------------------------------------------------------------

  2.2 Availability on Loan following this Advance

$         

 

3. Borrower hereby requests that Lender advance the amount of $          ((2.1)
above) in accordance with the terms of the Agreement into the following account:

Payment Instructions

Beneficiary Name:

Bank Name:

Bank Address:

Account No:

Swift Code:

 

For and on behalf of the Borrower: Sincerely, Hycroft Resources and Development,
Inc. By:  

 

Title:  

 

Date:  

 



--------------------------------------------------------------------------------

PART D

[INTENTIONALLY OMITTED]



--------------------------------------------------------------------------------

PART E

[INTENTIONALLY OMITTED]



--------------------------------------------------------------------------------

PART F

Form of Term Loan Note



--------------------------------------------------------------------------------

TERM NOTE

 

U.S. $[Amount]    [Date]

FOR VALUE RECEIVED, HYCROFT RESOURCES & DEVELOPMENT, INC, a Nevada corporation
(“Borrower”), by this promissory note (this “Note”) hereby unconditionally
promises to pay to the order of CATERPILLAR FINANCIAL SERVICES CORPORATION
(“Lender”), at JP Morgan Chase Bank, New York, New York, United States of
America, account number 910-2-469872, ABA code 021-000-021, or such other place
as Lender shall advise Borrower, the principal sum of [Amount in Words] Dollars
($        ), together with interest at a fixed rate of [Rate in Words]
(    %) (the “Interest Rate”) on the outstanding principal indebtedness
evidenced hereby. All interest be calculated on the basis of actual days elapsed
and a year of three hundred sixty (360) days.

Capitalized terms used in this Note without definition shall have the meanings
ascribed thereto in that certain Term and Security Deposit Loan Agreement, dated
            , 2013, between Borrower and Lender (the “Agreement”). This Note is
a “Transaction Document” under the Agreement, is entitled to the benefits and is
subject to the terms and conditions of the Agreement, and is entitled to the
benefits of the security provided under the Security Documents.

Payment of the Loan shall be made in lawful money of the United States, as
follows. Borrower shall pay principal and interest monthly, in arrears, in
[Number in Words] (        ) installments with: (a) the first such installment
being due on [Date]; and (b) all installments thereafter being due on the first
Business Day of each calendar month. Each monthly installment shall be an amount
equal to the sum of the applicable Principal Reduction Payment set forth on the
Principal Reduction Schedule attached hereto and incorporated by reference
herein plus all interest accrued on the unpaid balance of principal at the rate
set forth above. On [Date] (the “Maturity Date”), the outstanding balance hereof
shall be due in full, including all principal, interest and all other charges
due hereunder. Whenever any payment to be made under this Note shall be stated
to be due on a day that is not a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall be included in
the computation of the payment of interest. All installments paid hereunder
shall be applied first to the payment of costs or expenses owed by Borrower to
Lender under the Agreement, including Section 8.08 thereof, next to accrued
interest and last to the balance of principal remaining in the order determined
by Lender in its sole discretion.

In the event that any amount of the principal hereof or accrued interest on this
Note is not paid in full when due (whether at stated maturity, by acceleration
or otherwise), Borrower shall pay to Lender on demand, in each instance at
Lender’s option and to the extent permissible under Applicable Law five percent
(5%) of such amount. Without limiting the foregoing, at Lender’s option and to
the extent permissible under Applicable Law, interest shall accrue on all unpaid
amounts during the occurrence and continuance of an Event of Default at an
interest rate per annum (the “Default Rate”) equal to five percent (5%) per
annum above the highest interest rate applicable to any Advance hereunder. If
any amount remains unpaid past the Maturity Date, interest shall continue to
accrue on such unpaid amount at the Default Rate until paid in full.



--------------------------------------------------------------------------------

All payments to be made by Borrower under this Note shall be made in United
States Dollars in immediately available and freely transferable funds no later
than 12:00 Noon Pacific Standard Time on the due date.

It shall be an Event of Default under this Note if there occurs an “Event of
Default” as such term is defined in the Agreement. Upon the occurrence and
during the continuation of any Event of Default under this Note, the entire
outstanding principal amount hereof and interest on the Note to the date of
payment shall immediately become due and payable at the option and upon the
demand of Lender.

Borrower and any endorsers hereof: (a) hereby waive demand, diligence,
presentment, protest, notice of dishonor, notice of protest and, to the extent
permissible under Applicable Law, notices and rights of every kind, and
(b) warrant to Lender that all action and approvals required for the execution
and delivery hereof as a legal, valid and binding Obligation of such Persons,
enforceable in accordance with the terms hereof, have been duly taken and
obtained. The failure of Lender to exercise any of its rights hereunder in any
instance shall not constitute a waiver thereof in that or any other instance.
The Obligations of Borrower and any endorsers hereof are absolute and
unconditional under all circumstances and irrespective of any setoff,
counterclaim, deduction, withholding or defense to payment (of any type or
description, whether as a result of non-compliance with any of the provisions of
this Note, any of the agreements referred to herein or otherwise) which Borrower
or such Persons may have or have had against Lender or any other Person,
including any claims related to the Project.

As set forth in the Agreement, Borrower agrees to pay on demand all costs and
expenses of Lender hereunder that are incurred in connection with the
enforcement of this Note including Attorneys’ Fees and other expenses related
thereto.

It is the intention of Lender and Borrower to comply strictly with applicable
usury laws and, accordingly, in no event and upon no contingency shall Lender
ever be entitled to receive, collect, or apply as interest any interest, fees,
charges or other payments equivalent to interest, in excess of the maximum rate
which Lender may lawfully charge under applicable statutes and laws from time to
time in effect; and in the event that Lender ever receives, collects, or applies
as interest any such excess, such amount which, but for this provision, would be
excessive interest, shall be applied to the reduction of the principal amount
hereof; and if the principal amount hereof, all lawful interest thereon, and all
lawful fees and charges in connection therewith, are paid in full, any remaining
excess shall forthwith be paid to Borrower, or other party lawfully entitled
thereto.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS AND
PUBLIC POLICY OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE PRINCIPLES
OF CONFLICT OF LAWS THEREOF. Any judicial proceeding brought against Borrower
with respect to this Note may be brought in any state or federal court of
competent jurisdiction located in the State of New York, and, by execution and
delivery of this Note, Borrower accepts, generally and unconditionally, the
nonexclusive jurisdiction of such courts, and irrevocably agrees to be bound by
any judgment rendered thereby in connection with this Note. BORROWER HEREBY
WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING BROUGHT BY IT OR LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS NOTE.



--------------------------------------------------------------------------------

HYCROFT RESOURCES & DEVELOPMENT, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Part G

Form of Delivery and Acceptance Certificate

(a/k/a Borrower and Seller Certificate)



--------------------------------------------------------------------------------

PART G

BORROWER AND SELLER CERTIFICATE

THIS BORROWER AND SELLER CERTIFICATE is dated             , 2013 and is executed
and delivered in connection with the Standard Equipment Purchase Agreement dated
as of December 5, 2011 (the “Purchase Agreement”) by and between Caterpillar
Global Mining, LLC (“Global Mining”), which Agreement has been assigned to, and
accepted by CASHMAN EQUIPMENT CO. (“Seller”) and HYCROFT RESOURCES &
DEVELOPMENT, INC. (“Owner”). By its execution and delivery of this Certificate,
Seller and Owner hereby acknowledge that the equipment described on Schedule I
hereto (the “Equipment”) was accepted on [INSERT DATE]. In connection therewith,
each of Owner and Seller make the following agreements, representations,
certifications, and warranties with respect to itself only:

1. Seller has supplied and furnished certain plans, specifications, and drawings
for design and construction of the Equipment Seller certifies that the Equipment
and all of its materials and components have been constructed in accordance with
those plans, specifications and drawings and in accordance with the Purchase
Agreement.

2. Owner hereby certifies that Owner has inspected the Equipment and has
accepted the Equipment subject to all terms of the Purchase Agreement and
applicable law.

3. Seller has been paid in full all amounts due and owing to Seller from Owner
for the Purchase Price of the Equipment as described in Exhibit B to the
Purchase Agreement), together with all surcharges as provided under Section 2 of
the Purchase Agreement, and hereby releases and forever discharges Owner from
any claim that Seller may have for additional compensation under the Purchase
Agreement for said “Purchase Price” or surcharges as to the Equipment. Nothing
herein shall be deemed a release of Owner for payment of any sums now or
hereafter owed to Seller under the Purchase Agreement.

4. Seller hereby certifies that all labor charges, bills for materials,
supplies, equipment, utilities, and charges for all other things furnished or
caused to be furnished by Seller for and to the Equipment and the equipment
materials and components to be furnished under the Purchase Agreement have been
fully paid and that there are or will be, no unpaid claims or demands of Seller
or Seller’s subcontractors, materialmen, mechanics, laborers, or others
resulting from or arising out of any of Seller’s or others’ work done or ordered
to be done pursuant to, or outside the scope of, the Purchase Agreement, that
the Equipment and its equipment, materials and components are free and clear of
all claims, liens and/or encumbrances whatsoever in favor of Seller or any
subcontractor, supplier, vendor, laborer or other person dealing with Seller or
its contractors and vendors, and Seller agrees to indemnify and hold Owner and
Owner’s mortgagee, Caterpillar Financial Services Corporation, harmless in
connection herewith.

5. Seller has delivered the completed Equipment to Owner and Owner has accepted
the completed Equipment from Seller; such delivery and acceptance shall comprise
the delivery and the acceptance under the Purchase Agreement. All conditions to
final passage of title to the Equipment and the appurtenant equipment materials
and components set forth in the Purchase Agreement have been satisfied. Nothing
herein shall modify or otherwise limit Seller’s rights under Section 7 of the
Purchase Agreement.

 

SELLER     OWNER   CASHMAN EQUIPMENT CO     HYCROFT RESOURCES & DEVELOPMENT, INC
By:  

 

    By:  

 

Title:  

 

    Title:  

 



--------------------------------------------------------------------------------

SCHEDULE I

[Describe Unit]



--------------------------------------------------------------------------------

GUARANTY OF PAYMENT

THIS GUARANTY dated as of March     , 2013 (this “Guaranty”) is made and entered
into by ALLIED NEVADA GOLD CORP, 9790 Gateway Drive, Suite 200 Reno, NV 89521
(hereinafter, referred to as the “Guarantor”), in favor of CATERPILLAR FINANCIAL
SERVICES CORPORATION, 2120 West End Avenue, Nashville, Tennessee 37203-0001
(hereinafter referred to as “Caterpillar Financial”), guaranteeing the payment
of certain indebtedness (as hereinafter defined) of HYCROFT RESOURCES &
DEVELOPMENT INC. (hereinafter referred to as the “Obligor”)

WITNESSETH

FOR VALUE RECEIVED, and/or as an inducement to Caterpillar Financial to now or
hereafter enter into, purchase or otherwise acquire the agreements accounts
and/or other obligations evidencing and/or securing Obligor’s indebtedness and
in consideration of and for credit and financial accommodations now or hereafter
extended to or for the account of the Obligor, which is in the best interest of
Guarantor and which would not have been extended but for this Guaranty, the
Guarantor agrees as follows:

SECTION 1. Guaranty of Payment of Obligor’s Indebtedness. Guarantor hereby
absolutely, irrevocably and unconditionally agrees to, and by these presents
does hereby guarantee the prompt and punctual payment of all present and future
indebtedness of Obligor to Caterpillar Financial which Obligor now owes
Caterpillar Financial or which Obligor shall at any time or from time to time
hereafter owe Caterpillar Financial when the same shall become due and payable
in connection with or arising out of that certain Term and Security Deposit Loan
Agreement dated of even date herewith by and between Caterpillar Financial and
Obligor (the “Agreement”), the Notes referred to therein (the “Notes”) and the
Security Documents referred to therein (the “Security Documents” and
collectively with the Agreement and the Notes, the “Contract”), whether direct
or contingent, due or to become due, joint or several, primary or secondary,
liquidated or unliquidated, secured or unsecured, original or renewed or
extended, or by open account or otherwise, and whether representing principal,
interest and/or late charges or other charges of an original balance, an
accelerated balance, a balance reduced by part payment or a deficiency after
sale of collateral or otherwise (with all of Obligor’s indebtedness and/or
obligations as stated above, including all costs, fees and expenses provided for
in Section 8.08 of the Agreement), being hereinafter individually and
collectively referred to under this Guaranty as Obligor’s “indebtedness”, which
indebtedness shall be conclusively presumed to have been created in reliance
upon this Guaranty).

SECTION 2. Joint, Several and Solidary Liability. Guarantor further agrees that
its obligations and liabilities for the prompt and punctual payment of Obligor’s
indebtedness are independent of any agreement or transaction with any third
parties and shall be on a “joint and several” and “solidary” basis along with
Obligor to the same degree and extent as if Guarantor had been and/or will be a
co-borrower, co-principal obligor and/or co-maker of Obligor’s indebtedness. In
the event that there is more than one guarantor under this Guaranty, or in the
event that there are other guarantors, endorsers, sureties or any other party
who may at any time become liable for all or any portion of Obligor’s
indebtedness (each, an “Other Obligor”), the provisions hereof shall be read
with all grammatical changes thereby rendered necessary and each reference to
the Guarantor shall include each and every one of those parties liable for all
or any portion of Obligor’s indebtedness and each Guarantor’s obligations and
liabilities hereunder shall be on a “joint and several” and “solidary” basis
along with such Other Obligors.

SECTION 3. Duration; Cancellation of Guaranty. This Guaranty and Guarantor’s
obligations and liabilities hereunder shall remain in full force and effect
until such time as Obligor’s indebtedness shall be fully and finally paid or
until such time as this Guaranty may be cancelled by Caterpillar Financial under
a written cancellation instrument in favor of Guarantor or otherwise as stated
herein.

SECTION 4. Default by Obligor. At any time during the occurrence and
continuation of any Event of Default under the Contract, Caterpillar Financial
may make demand upon Guarantor and not later than ten (10) business days
following receipt of such demand, Guarantor agrees to pay the full then unpaid
amount of all of Obligor’s indebtedness (whether at stated maturity, by required
prepayment, declaration, acceleration or otherwise) in accordance with the terms
of this Guaranty. Such payment or payments shall be made to Caterpillar
Financial’s offices indicated above.

SECTION 5. Additional Covenants. Guarantor further agrees that Caterpillar
Financial may, at its sole option, at any time, and from time to time, without
the consent of or notice to Guarantor, or to any other party, and without
incurring any responsibility to Guarantor or to any other party (other than the
Obligor, to the extent required under the Contract), and without affecting,
impairing or releasing the obligations of Guarantor under this Guaranty:
(a) discharge or release any party (including, but not limited to, Obligor,
secondary obligors of Obligor’s indebtedness or any co-guarantor under this
Guaranty) who is or may be liable to Caterpillar Financial for Obligor’s
indebtedness; (b) sell at public or private sale, exchange, release, impair,
surrender, substitute, realize upon or otherwise deal with, in any manner and in
any order and upon such terms and conditions as may be required by applicable
law, the Contract and as Caterpillar Financial deems best at its uncontrolled
discretion, any collateral listed in the Contract or now or hereafter otherwise
directly or indirectly securing repayment of Obligor’s indebtedness (all such
collateral shall hereinafter be referred to as the “Equipment”), including
without limitation, the purchase of all or any part of such Equipment for
Caterpillar Financial’s own account; (c) change the manner, place or terms of
payment and/or available credit (including without limitation increase or
decrease in the amount of such payments, available credit or any interest rate
adjustments), or change or extend the time of payment of or renew as often and
for such periods as Caterpillar Financial may determine, or after Obligor’s
indebtedness or grant any other indulgence to Obligor and/or any secondary
obligors of Obligor’s indebtedness or any co-guarantor under this Guaranty;
(d) settle or compromise Obligor’s indebtedness with Obligor and/or any third
party or refuse any offer of performance with respect to, or substitutions for,
the indebtedness; (e) take or accept any other security or guaranty for any or
all of Obligor’s indebtedness and/or (f) enter into, deliver, modify, amend or
waive compliance with, any instrument, agreement or arrangement evidencing,
securing or otherwise affecting, all or any part of Obligor’s indebtedness.

SECTION 6. No Release of Guarantor. Guarantor’s obligations and liabilities
under this Guaranty shall not be released, impaired, reduced or otherwise
affected by, and shall continue in full force and effect notwithstanding the
occurrence of any event, including without limitation any one or more of the
following events (a) insolvency bankruptcy, arrangement, adjustment,
composition, liquidation, dissolution or lack of authority of Obligor (or any
person acting on Obligor’s behalf) or any Other Obligor or any other defense
based on or arising out of the lack of validity or unenforceability of the
indebtedness or any agreement or instrument relating thereto or any provisions
thereof and/or Obligor’s absence or cessation of liability thereunder for any
reason, including, without limitation, Caterpillar Financial’s failure to
preserve any right or remedy against Obligor, (b) any change in Obligor’s
financial condition; (c) partial payment or payments of any amount due and/or
outstanding under Obligor’s indebtedness; (d) any change in Obligor’s management
ownership, identity or business or organizational structure; (e) the execution
of this Guaranty prior to, concurrent with or subsequent to the execution of the
Contract; (f) any payment by Obligor or any other party to Caterpillar Financial
that is held to constitute a preferential transfer or a fraudulent conveyance
under any applicable law, or for any reason, Caterpillar Financial is required
to fund such payment or pay such amount to Obligor or to any other person;
(g) any sale, lease or transfer of all or any part of Obligor’s assets and/or
any assignment, transfer or delegation of Obligor’s indebtedness to any third
party made in accordance with the Agreement (whereby this Guaranty shall
continue to extend to all sums due from or for the account of Obligor and/or the
new or substituted legal entity), (h) any failure to perfect any lien or
security interest securing the indebtedness or preserve any right, priority or
remedy against any Equipment; (i) any interruption change or cessation of
relations between Guarantor and Obligor (j) any defect in, damage to,
destruction of or loss of or interference with possession or use of any
Equipment for any reason by Obligor or any other person (k) any act or omission
by Caterpillar Financial which increases the scope of Guarantor’s risk,
including without limitation, negligent administration of transactions with
Obligor and/or



--------------------------------------------------------------------------------

(l) any other occurrence or circumstance whatsoever, whether similar or
dissimilar to the foregoing which might otherwise constitute a legal or
equitable discharge, release or defense of a guarantor or surety or which might
otherwise limit recourse against Guarantor. Notwithstanding any provision of
this Guaranty to the contrary, Caterpillar Financial expressly acknowledges and
agrees that Guarantor shall have the same defenses hereunder as are available to
the Obligor under the Contract

SECTION 7. Waivers by Guarantor. Guarantor waives, for the benefit of
Caterpillar Financial (which waivers shall survive until this Guaranty is
released or terminated in writing by Caterpillar Financial) (a) notice of the
acceptance of this Guaranty, (b) notice of the existence, creation or incurrence
of new and/or additional debt owing from Obligor to Caterpillar Financial;
(c) presentment protest and demand, and notice of protest, demand, nonpayment,
nonperformance and dishonor of any and all agreements, notes or other
obligations signed, accepted, endorsed or assigned to or by Caterpillar
Financial or agreed to between Obligor and Caterpillar Financial, (d) notice of
adverse change in Obligor’s financial condition or any other fact which might
materially increase the risk of Guarantor; (e) any and all rights in and notices
or demands relating to any Equipment, including, without limitation, all rights,
notices, advertisements or demands relating, whether directly or indirectly, to
the foreclosure, sale or other disposition of any or all such Equipment or the
manner of such sale or other disposition (f) any claim, right or remedy which
Guarantor may now have or hereafter acquire against the Obligor that arises
hereunder and/or from the performance by any Other Obligor including, without
limitation, any claim, remedy or right of subrogation, reimbursement,
exoneration, contribution, indemnification, or participation in any claim, right
or remedy of Caterpillar Financial against the Obligor or any security which
Caterpillar Financial now has or hereafter acquires with respect to the Obligor,
whether or not such claim, right or remedy arises in equity, under contract
(express or implied), by statute, under common law or otherwise, (g) notice of
any default by Obligor or any other person obligated in any manner for all or
any portion of Obligor’s indebtedness and notice of any legal proceedings
against such parties; (h) any right of contribution from any Other Obligors
(i) notice and hearing as to any prejudgment remedies (j) any defense which is
premised on an alleged lack of consideration of the obligation undertaken by
Guarantor, including without limitation, any defense to the enforcement of this
Guaranty based upon the timing of execution of this Guaranty and/or that the
Guaranty had been executed after the execution date of any agreements evidencing
the indebtedness, (k) all exemptions and homestead laws; (l) any other demands
and notices required by law (m) all setoffs and counterclaims against
Caterpillar Financial and/or Obligor; (n) any defense based on the claim that
Guarantor’s liabilities and obligations exceed or are more burdensome than those
of Obligor, and (o) subject to the ultimate sentence of Section 5 hereof, any
defense which the Obligor may assert or be able to assert on the underlying
indebtedness or which may be asserted by Guarantor, including, but not limited,
to (i) breach of warranty, (ii) fraud, (iii) statute of frauds, (iv) infancy,
(v) statute of limitations, (vi) lender liability, (vii) accord and
satisfaction, (viii) payment and/or (ix) usury.

SECTION 8. Enforcement of Guarantor’s Obligations and Liabilities. Guarantor
agrees that, should Caterpillar Financial deem it necessary to file an
appropriate collection action to enforce Guarantor’s obligations and liabilities
under this Guaranty, Caterpillar Financial may commence such a civil action
against Guarantor without the necessity of first (i) attempting to collect
Obligor’s indebtedness from Obligor or from any Other Obligor, whether through
filing of suit or otherwise, (ii) attempting to exercise any rights Caterpillar
Financial may have against any Equipment, whether through release, the filing of
an appropriate foreclosure action or otherwise, (iii) including Obligor or any
Other Obligor as an additional party defendant in such a collection action
against Guarantor, or (iv) pursuing any other remedy in Caterpillar Financial’s
power or to mitigate damages. If there is more than one guarantor under this
Guaranty, each Guarantor additionally agrees that Caterpillar Financial may file
an appropriate collection and/or enforcement action against any one or more of
them, without impairing the rights of Caterpillar Financial against any other
guarantor under this Guaranty.

SECTION 9. Construction. This writing is intended as a final expression of this
Guaranty agreement and is a complete and exclusive statement of the terms of
that agreement, provided however, that the provisions of this Guaranty shall be
in addition to and cumulative of, and not in substitution, novation or discharge
of, any and all prior or contemporaneous written guaranties or other written
agreements by Guarantor (or any one or more of them), in favor of Caterpillar
Financial or assigned to Caterpillar Financial by others, all of which shall be
construed as complementing each other. Nothing herein contained shall prevent
Caterpillar Financial from enforcing any and all such other guaranties or
agreements in accordance with their respective terms.

SECTION 10. Successors and Assigns Bound Guarantor’s obligations and liabilities
under this Guaranty shall be binding upon Guarantor’s successors and assigns.
Caterpillar Financial may assign this Guaranty and any and all rights and
interests included herein in Caterpillar Financial’s sole discretion in
accordance with Section 8.06 of the Agreement, without notice to Guarantor, and
the rights and remedies granted to Caterpillar Financial under this Guaranty
shall also inure to the benefit of Caterpillar Financial’s successors and
assigns, as well as to any and all subsequent holder or holders of any of
Obligor’s indebtedness subject to this Guaranty, without setoff counterclaim,
reduction, recoupment, abatement, deduction or defense based on any claim
Guarantor may have against Caterpillar Financial, such successors and assigns or
subsequent holders of Obligor’s indebtedness provided, however, that Guarantor
shall not be limited, restricted or precluded from asserting any claim against
Caterpillar Financial and or such successor, assign or holder in a separate
cause of action. Guarantor shall not assign this Guaranty without the prior
written consent of Caterpillar Financial.

SECTION 11. Termination. This Guaranty is irrevocable and may be terminated only
as to indebtedness created sixty (60) days after actual receipt by Caterpillar
Financial of written notice of termination hereof, provided however, that all
indebtedness incurred created or arising pursuant to a commitment of Caterpillar
Financial made prior to the effective date of such termination (the “Termination
Date”) and any extensions, renewals or modifications of such indebtedness
(including without limitation loan and/or other commitments) agreed to or
instituted by Caterpillar Financial prior to the Termination Date shall not be
affected by such termination and shall be deemed to have been incurred prior to
termination (irrespective of whether indebtedness arising thereunder occurs
after the Termination Date) and shall be fully covered by this Guaranty.

SECTION 12. Governing Law; Waiver of Jury. This Guaranty shall be governed and
construed in accordance with the substantive laws of the State of New York
without regard to the conflicts of laws principles thereof. ANY ACTION, SUIT OR
PROCEEDING RELATING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR THE RELATIONSHIP
BETWEEN GUARANTOR AND CATERPILLAR FINANCIAL, WILL BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE WITHOUT A JURY. AS SUCH, GUARANTOR HEREBY
WAIVES ANY RIGHT TO A JURY TRIAL IN ANY SUCH ACTION, SUIT OR PROCEEDING. IN THE
EVENT OF LITIGATION THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY
THE COURT.

SECTION 13. Severability. If any provision of this Guaranty is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, such provision shall be fully severable, this Guaranty shall be
construed and enforceable as if the illegal, invalid or unenforceable provision
had never comprised a part of it, and the remaining provisions of this Guaranty
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom.

[Signature page follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF. Guarantor has caused this Guaranty to be executed by its
duly authorized officer as of the date and year written above

 

ALLIED NEVADA GOLD CORP Signature  

 

Name (PRINT)  

 

Title  

 

Date  

 

Address

9790 Gateway Drive, Suite 200

Reno, NV 89521

Phone (775) 358-4455

(Signature Page to Guaranty of Payment)